Exhibit 10.4

 

LOGO [g665422p1.jpg]  

Industry  

Canada

  

Industrie

Canada

              

 

Certificate of Amalgamation    Certificat de fusion Canada Business Corporations
Act    Loi canadienne sur les sociétés par actions

MITEL NETWORKS CORPORATION

CORPORATION MITEL NETWORKS

Corporate name / Dénomination sociale

873712-6

Corporation number / Numéro de société

 

I HEREBY CERTIFY that the above-named corporation resulted from an amalgamation,
under section 185 of the Canada Business Corporations Act, of the corporations
set out in the attached articles of amalgamation.

JE CERTIFIE que la société susmentionnée est issue d’une fusion, en vertu de
l’article 185 de la Loi canadienne sur les sociétés par actions, des sociétés
dont les dénominations apparaissent dans les statuts de fusion ci-joints.

 

 

LOGO [g665422p3.jpg]

Marcie Girouard

Director / Directeur

2014-01-31

Date of Amalgamation (YYYY-MM-DD)

Date de fusion (AAAA-MM-JJ)

 

LOGO [g665422p1a.jpg]



--------------------------------------------------------------------------------

LOGO [g665422001.jpg]



--------------------------------------------------------------------------------

SCHEDULE I

 

3. The classes and any maximum number of shares that the Corporation is
authorized to issue:

 

  (a) an unlimited number of common shares;

 

  (b) an unlimited number of Class A Convertible Preferred Shares, issuable in
series (the “Class A Preferred Shares”);

 

  (c) an unlimited number of Class B Convertible Preferred Shares, issuable in
series (the “Class B Preferred Shares”);

 

  (d) an unlimited number of preferred shares, issuable in series (the
“Preferred Shares”)

The following are the rights, privileges, restrictions and conditions attaching
to the common shares, the Class A Preferred Shares, the Class A Convertible
Preferred Shares, Series 1, the Class B Preferred Shares, the Class B
Convertible Preferred Shares, Series 1 and the Preferred Shares in the capital
of the Corporation:

COMMON SHARES

 

1. Voting Rights

Each holder of common shares shall be entitled to receive notice of and to
attend all meetings of shareholders of the Corporation and to vote thereat,
except meetings at which only holders of a specified class of shares (other than
common shares) or specified series of shares are entitled to vote. At all
meetings of which notice must be given to the holders of the common shares, each
holder of common shares shall be entitled to one vote in respect of each common
share held by such holder.

 

2. Dividends

The holders of the common shares shall be entitled, subject to the rights,
privileges, restrictions and conditions attaching to any other class or series
of shares of the Corporation, to receive any dividend declared by the
Corporation.

 

3. Liquidation, Dissolution or Winding-up

The holders of the common shares shall be entitled, subject to the rights,
privileges, restrictions and conditions attaching to any other class or series
of shares of the Corporation, to receive the remaining property of the
Corporation on a liquidation, dissolution or winding-up of the Corporation,
whether voluntary or involuntary.



--------------------------------------------------------------------------------

CLASS A CONVERTIBLE PREFERRED SHARES, ISSUABLE IN SERIES

 

1. Directors’ Authority to Issue One or More Series

The directors of the Corporation may, at any time and from time to time, issue
the Class A Preferred Shares in one or more series.

 

2. Terms of Each Series

Subject to the following provisions, and subject to the filing of articles of
amendment in prescribed form and the endorsement thereon of a certificate of
amendment, in accordance with the Canada Business Corporations Act, before the
first shares of a particular series are issued, the directors of the Corporation
shall fix the number of shares in such series and shall determine, subject to
any limitations set out in the articles of the Corporation, the designation,
rights, privileges, restrictions and conditions attaching to the shares of such
series including, without limiting the generality of the foregoing, any right to
receive dividends (which may be cumulative, non-cumulative or partially
cumulative and variable or fixed), the rate or rates, amount or method or
methods of calculation of preferential dividends and whether such rate or rates,
amount or method or methods of calculation shall be subject to change or
adjustment in the future, the currency or currencies of payment, the date or
dates and place or places of payment thereof and the date or dates from which
such preferential dividends shall accrue, the rights of redemption (if any) and
the redemption price and other terms and conditions of redemption, the rights of
retraction (if any) and the prices and other terms and conditions of any rights
of retraction and whether any additional rights of retraction may be provided to
such holders in the future, the voting rights (if any) and the conversion or
exchange rights (if any) and any sinking fund, purchase fund or other provisions
attaching thereto. Before the first shares of a particular series are issued,
the directors of the Corporation may change the rights, privileges, restrictions
and conditions attaching to such unissued shares.

 

3. Ranking of the Class A Preferred Shares

No rights, privileges, restrictions or conditions attaching to a series of
Class A Preferred Shares shall confer upon a series a priority over any other
series of Class A Preferred Shares in respect of the payment of dividends or
return of capital in the event of the liquidation, dissolution or winding up of
the Corporation.

The Class A Preferred Shares of each series shall rank on a parity with the
Class A Preferred Shares of every other series with respect to priority in the
payment of dividends and the return of capital in the event of the liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
or any other return of capital of the Corporation among its shareholders for the
purpose of winding up its affairs.

 

- 2 -



--------------------------------------------------------------------------------

4. Priority

The Class A Preferred Shares shall be entitled to priority as hereinafter
provided over the Class B Preferred Shares of the Corporation, the common shares
of the Corporation (the “common shares”) and any other shares of any other class
of the Corporation ranking junior to the Class A Preferred Shares with respect
to the return of capital, the distribution of assets and the payment of declared
but unpaid dividends in the event of the liquidation, dissolution or winding up
of the Corporation, whether voluntary or involuntary, or any other distribution
of the assets of the Corporation among its shareholders for the purpose of
winding up its affairs. The Class A Preferred Shares shall be entitled to
priority over the common shares and any other shares of any other class of the
Corporation ranking junior to the Class A Preferred Shares with respect to
priority in the payment of any dividends.

In the event of the liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs,
the holders of the Class A Preferred Shares of any series shall be entitled,
after payment or provision for payment of the debts and other liabilities of the
Corporation as may be required by law:

 

  (a) to receive in respect of the shares of such series, prior to any
distribution to the holders of Class B Preferred Shares or common shares, the
amount, if any, provided for in the rights, privileges, restrictions and
conditions attached to the shares of such series; and

 

  (b) if and to the extent provided in the rights, privileges, restrictions and
conditions attached to the shares of such series, to share in the remaining
assets of the Corporation (subject to the rights, if any, of holders of Class B
Preferred Shares and any other class or series of shares of the Corporation to
first receive payment of amounts in such event, if and to the extent provided in
the rights, privileges, restrictions and conditions attached to any such
shares).

 

5. Other Preferences

The Class A Preferred Shares of any series may also be given such other
preferences, not inconsistent with the articles of the Corporation over the
Class B Preferred Shares, the common shares and any other shares of the
Corporation ranking junior to the Class A Preferred Shares as may be determined
in the case of such series of Class A Preferred Shares in accordance with
paragraph 2 hereof.

 

6. Conversion Right

The Class A Preferred Shares of any series may be made convertible into or
exchangeable for common shares of the Corporation.

 

- 3 -



--------------------------------------------------------------------------------

7. Redemption Right

The Class A Preferred Shares of any series may be made redeemable, in such
circumstances, at such price and upon such other terms and conditions, and with
such priority, as may be provided in the rights, privileges, restrictions and
conditions attached to the shares of such series.

 

8. Dividend Rights

The Corporation may at any time and from time to time declare and pay a dividend
on the Class A Preferred Shares of any series without declaring or paying any
dividend on the common shares or any other shares of any other class of the
Corporation ranking junior to the Class A Preferred Shares. The rights,
privileges, restrictions and conditions attached to the Class A Preferred Shares
of any series may include the right to receive a dividend concurrently with any
dividend declared on any other class or series of shares of the Corporation, to
be calculated in the manner set forth in the rights, privileges, restrictions
and conditions attached to the shares of such series of Class A Preferred
Shares.

 

9. Voting Rights

Except as may be otherwise provided in the articles of the Corporation or as
otherwise required by law or in accordance with any voting rights which may from
time to time be attached to any series of Class A Preferred Shares, the holders
of Class A Preferred Shares as a class shall not be entitled as such to receive
notice of, nor to attend or vote at any meeting of the shareholders of the
Corporation.

 

10. Variation of Rights

The rights, privileges, restrictions and conditions attaching to the Class A
Preferred Shares as a class may be added to, amended or removed at any time with
such approval as may then be required by law to be given by the holders of the
Class A Preferred Shares as a class.

 

- 4 -



--------------------------------------------------------------------------------

CLASS A CONVERTIBLE PREFERRED SHARES, SERIES 1

The first series of Class A Convertible Preferred Shares of the Corporation
shall consist of an unlimited number of shares which shall be designated as the
Class A Convertible Preferred Shares, Series 1 (the “Series A Shares”) and
which, in addition and subject to the rights, privileges, restrictions and
conditions attached to the Class A Convertible Preferred Shares as a class,
shall have attached thereto the rights, privileges, restrictions and conditions
set forth herein.

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

For purposes of these Series A Share provisions:

 

  (a) “Act” means the Canada Business Corporations Act.

 

  (b) “Additional Common Shares” means the Common Shares, if any, issued or
issuable pursuant to Section 5.4 or Section 5.5.

 

  (c) “Affiliate” of a Person means any Person that would be considered to be an
“affiliated entity” of such first-mentioned Person under Ontario Securities
Commission Rule 45-501 - Exempt Distributions, as in effect on the Original
Issuance Date.

 

  (d) “Aggregate Preference Redemption Amount” means the Series A Preference
Redemption Amount plus the Series B Preference Redemption Amount.

 

  (e) “Aggregate Participation Redemption Amount” means the Series A
Participation Redemption Amount plus the Series B Participation Redemption
Amount.

 

  (f) “Available Funds” has the meaning set out in Section 7.1(a)(i).

 

  (g) “Board of Directors” means the board of directors of the Corporation.

 

  (h) “Business Day” means any day, other than a Saturday or Sunday, on which
chartered banks in Ottawa, Ontario are open for commercial banking business
during normal banking hours.

 

  (i) “Change of Control Event” means:

 

  (i) the sale, lease, exclusive and irrevocable licence, abandonment, transfer
or other disposition of all or substantially all of the assets of the
Corporation to a Person other than a Person that is an Affiliate of the
Corporation; or

 

- 5 -



--------------------------------------------------------------------------------

  (ii) (A) an amalgamation of the Corporation with another corporation (other
than with a Subsidiary of the Corporation), (B) a statutory arrangement
involving the Corporation or (C) any other transaction involving the
Corporation, whether by a single transaction or series of transactions, pursuant
to which, in the case of (A), (B) or (C) above,

 

  (1) any Person, together with his or its Affiliates hereafter acquires the
direct or indirect “beneficial ownership” (as defined in the Act) of all of the
issued and outstanding shares in the capital of the Corporation; and

 

  (2) the nature of the transaction (or series of transactions) is such that the
consideration (whether in the form of cash, securities or other property) in
connection with such transaction (or series of transactions) would not be
received by the shareholders of the Corporation,

provided, however, that the Series A Majority Holders shall have the right, on
behalf of all Series A Holders, to waive the treatment of any of such event as a
“Change of Control Event” (provided that any such waiver must be in writing
signed by the Series A Majority Holders and shall only be effective as to the
particular event in respect of which the waiver is executed).

 

  (j) “Class A Preferred Shares” means the Class A Convertible Preferred Shares
in the capital of the Corporation, the first series of which are the Series A
Shares.

 

  (k) “Class B Preferred Shares” means the Class B Convertible Preferred Shares
in the capital of the Corporation, the first series of which are the Series B
Shares.

 

  (l) “Common Share Offering” means the offering, issuance and sale by the
Corporation of Common Shares within nine months of the Original Issuance Date
for an aggregate purchase price of not more than $10,000,000.

 

  (m) “Common Shares” means the common shares in the capital of the Corporation.

 

  (n) “Consideration Per Share” means:

 

  (i) in respect of the issuance of Common Shares, an amount equal to:

 

  (A) the total consideration received by the Corporation for the issuance of
such Common Shares, divided by

 

  (B) the number of such Common Shares issued;

 

  (ii) in respect of the issuance of Derivative Securities, an amount equal to:

 

- 6 -



--------------------------------------------------------------------------------

  (A) the total consideration received by the Corporation for the issuance of
such Derivative Securities plus the minimum amount of any additional
consideration payable to the Corporation upon exercise, conversion or exchange
of such Derivative Securities; divided by

 

  (B) the maximum number of Common Shares that would be issued if all such
Derivative Securities were exercised, converted or exchanged in accordance with
their terms on the effective date of the relevant calculation,

provided, however, that if the amount determined in accordance with this clause
(ii) equals zero in respect of any particular issuance of Derivative Securities,
then the “Consideration Per Share” in respect of such issuance shall be the
amount as may be determined by the agreement in writing of the Corporation, the
Series A Majority Holders and the Series B Majority Holders. In the event that
the Corporation, the Series A Majority Holders and the Series B Majority Holders
do not agree on such amount, the Corporation shall not issue such Derivative
Securities.

 

  (o) “Control” means, with respect to any Person at any time:

 

  (i) holding, as owner or other beneficiary, other than solely as the
beneficiary of an unrealized security interest, directly or indirectly through
one or more intermediaries (A) more than fifty percent (50%) of the voting
securities of that Person, or (B) securities of that Person carrying votes
sufficient to elect or appoint the majority of individuals who are responsible
for the supervision or management of that Person; or

 

  (ii) the exercise of de facto control of that Person whether direct or
indirect and whether through the ownership of securities, by contract or trust
or otherwise,

and the term “Controlled” has a corresponding meaning.

 

  (p) “Conversion Date” means the date on which the documentation set out in
Section 5.8(a) is received by the Corporation.

 

  (q) “Conversion Value” means the number determined in accordance with Article
6.

 

  (r) “Corporation” means Mitel Networks Corporation.

 

  (s) “day” or “days” means calendar day or calendar days, unless otherwise
noted.

 

  (t) “Derivative Securities” means:

 

  (i) all shares and other securities that are convertible into or exchangeable
for Common Shares (including the Series A Shares and Series B Shares); and

 

- 7 -



--------------------------------------------------------------------------------

  (ii) all options, warrants and other rights to acquire Common Shares or
securities directly or indirectly convertible into or exchangeable for Common
Shares.

 

  (u) “Excluded Issuances” has the meaning set out in Section 6.4.

 

  (v) “Fair Market Value” means:

 

  (i) in respect of assets other than securities, the fair market value thereof
as determined in good faith by the Board of Directors, provided, however, that
if the Series A Majority Holders and/or the Series B Majority Holders object in
writing to any such determination within 10 days of receiving notice of such
determination, the fair market value will be determined by an independent
investment banking or business valuation firm mutually agreeable to the Board of
Directors and the Series A Majority Holders and/or the Series B Majority
Holders, as the case may be, whose decision is final and binding on all Persons
(the costs of which shall be borne by the Corporation);

 

  (ii) in respect of Common Shares, the fair market value thereof, as determined
in accordance with Exhibit “1” attached to these Series A Share provisions; and

 

  (iii) in respect of securities other than Common Shares:

 

  (A) if such securities are not subject to any statutory hold periods or
contractual restrictions on transfer:

 

            (1) if traded on one or more securities exchanges or markets, the
weighted average of the closing prices of such securities on the exchange or
market on which the securities are primarily traded over the 30-day period
ending three days prior to the relevant date;

 

            (2) if actively traded over-the-counter, the weighted average of the
closing bid or sale prices (whichever are applicable) over the 30-day period
ending three days prior to the relevant date; or

 

            (3) if there is no active public market, the fair market value of
such securities as determined in good faith by the Board of Directors, but no
discount or premium is to be applied to their valuation on the basis of the
securities constituting a minority block or a majority block of securities, or

 

- 8 -



--------------------------------------------------------------------------------

  (B) if such securities are subject to statutory hold periods or contractual
restrictions on transfer, or both, the fair market value of such securities as
determined by applying an appropriate discount, as determined in good faith by
the Board of Directors, to the value as calculated in accordance with clause
(A) above,

provided, however, that if the Series A Majority Holders and/or the Series B
Majority Holders object in writing to any determination of the Board of
Directors made under clause (A) or (B) above within 10 days of receiving notice
of such determination, the applicable fair market value and/or discount, as the
case may be, will be determined by an independent investment banking or business
valuation firm mutually agreeable to the Board of Directors and the Series A
Majority Holders and/or the Series B Majority Holders, as the case may be, whose
decision is final and binding on all Persons (the costs of which shall be borne
by the Corporation).

 

  (w) “Issue Price” means $1.00, subject to appropriate adjustments for stock
dividends, stock splits, stock consolidations, capital reorganizations and the
like occurring after the Original Issuance Date and affecting the Series A
Shares.

 

  (x) “Junior Shares” has the meaning set out in Section 4. l(a)(i).

 

  (y) “Liquidation Event” means a liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary, or any other distribution of the
assets of the Corporation among its shareholders for the purpose of winding up
its affairs.

 

  (z) “Matthews Group” means:

 

  (i) Dr. Terence H. Matthews, his spouse or former spouse, any lineal
descendant of Dr. Terence H. Matthews, any spouse or former spouse of any such
lineal descendant, and their respective legal personal representatives;

 

  (ii) the trustee or trustees of any trust (including without limitation a
testamentary trust) for the exclusive benefit of any one or more members of the
Matthews Group;

 

  (iii) any corporation all of the issued and outstanding shares of which are
beneficially owned by any one or more members of the Matthews Group;

 

  (iv) any partnership all of the partnership interests in which are
beneficially owned by any one or more members of the Matthews Group; and

 

- 9 -



--------------------------------------------------------------------------------

  (v) any charitable foundation Controlled by any one or more members of the
Matthews Group, and, for this purpose, a trustee or trustees referred to in
clause (ii) above shall be deemed to beneficially own any shares or partnership
interests held by them.

 

  (aa) “Non-Qualified IPO” means any public offering of the Common Shares, other
than a Qualified IPO (provided, that, any previous filing of a registration
statement or similar instrument with the United States Securities and Exchange
Commission in fulfillment of the Corporation’s existing obligations as a foreign
private issuer shall be deemed not to constitute a public offering for the
purposes of these Series A Share provisions).

 

  (bb) “Original Issuance Date” means, in respect of Series A Shares, the date
on which the first Series A Shares are issued.

 

  (cc) “Partial Sale Event” means:

 

  (i) (A) an amalgamation of the Corporation with another corporation (other
than with a Subsidiary of the Corporation), (B) a statutory arrangement
involving the Corporation, (C) the sale, exchange or other disposition of
outstanding shares of the Corporation, or (D) any other transaction involving
the Corporation (other than a public offering of securities of the Corporation),
whether by a single transaction or series of transactions, pursuant to which, in
the case of (A), (B), (C) or (D) above, any Person, together with his or its
Affiliates (other than members of the Matthews Group), hereafter acquires the
direct or indirect “beneficial ownership” (as defined in the Act) of securities
of the Corporation representing more than 50% but less than all of the issued
and outstanding shares in the capital of the Corporation; or

 

  (ii) any event, whether by a single transaction or a series of transactions,
that results in Dr. Terence H. Matthews and/or Persons Controlled by
Dr. Terence H. Matthews holding in the aggregate less than 100,000,000 of the
issued and outstanding shares in the capital of the Corporation (subject to
appropriate adjustments for stock dividends, stock splits, stock consolidations,
capital reorganizations and the like occurring after the Original Issuance
Date), calculated on an as-if-converted to Common Shares basis.

provided, however, that the Series A Majority Holders shall have the right, on
behalf of all Series A Holders, to waive the treatment of any of such event as a
“Partial Sale Event” (provided that any such waiver must be in writing signed by
the Series A Majority Holders and shall only be effective as to the particular
event in respect of which the waiver is executed).

 

  (dd) “Person” includes any individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, and a natural person in his capacity as
trustee, executor, administrator, or other legal representative.

 

- 10 -



--------------------------------------------------------------------------------

  (ee) “Qualified IPO” means a public offering of Common Shares in which:

 

  (i) the price per share is at least two times:

 

  (A) the aggregate Issue Price for all Series A Shares issued by the
Corporation.

 

       divided by

 

  (B) the sum of

 

            (1) the number of Common Shares (other than Additional Common
Shares) into which any Series A Shares have been converted (subject to
appropriate adjustments for stock dividends, stock splits, stock consolidations,
capital reorganizations and the like occurring after the Original Issuance Date
and affecting the Common Shares); and

 

            (2) the number of Common Shares (other than Additional Common
Shares) into which any outstanding Series A Shares are then convertible;

 

  (ii) the aggregate cash proceeds to the Corporation are not less than $
100,000,000 (before deducting expenses, underwriting discounts and commissions);
and

 

  (iii) immediately following the closing of the public offering, the Common
Shares are listed and posted for trading, traded or quoted on one or more of the
Toronto Stock Exchange, the New York Stock Exchange, the NASDAQ National Market
System or the AMEX Exchange.

 

  (ff) “Redemption Notice Period” has the meaning set out in Section 7.3(a)(i).

 

  (gg) “Redemption Trigger Date” means: (i) if no Series A Shares are issued
after the Original Issuance Date, that date which is five years plus one day
after the Original Issuance Date; or (ii) if any Series A Shares are issued
after the Original Issuance Date, the earlier of (A) that date which is five
years plus one day after the last date of issuance of any Series A Shares, and
(B) that date which is five years and four months plus one day after the
Original Issuance Date, or such later date as the Corporation and the Series A
Majority Holders may agree in writing.

 

  (hh) “Series A Holders” means the holders of Series A Shares and “Series A
Holder” means any one of them.

 

  (ii) “Series A Majority Holders” means, as of the relevant time of reference,
one or more Series A Holders of record who hold collectively more than 50% of
the outstanding Series A Shares.

 

- 11 -



--------------------------------------------------------------------------------

  (jj) “Scries A Participation Redemption Amount” has the meaning set out in
Section 7. l(a)(ii)(B).

 

  (kk) “Series A Preference Redemption Amount” has the meaning set out in
Section 7.1(a)(ii)(A).

 

  (ll) “Series A Redemption Amount” has the meaning set out in Section 7.
l(a)(ii).

 

  (mm) “Series A Redemption Amount Per Share” is the amount determined by
dividing the Series A Redemption Amount by the total number of Series A Shares
outstanding.

 

  (nn) “Series A Redemption Request” has the meaning set out in Section 7.3(a).

 

  (oo) “Series A Shares” means the Class A Convertible Preferred Shares, Series
1 in the capital of the Corporation.

 

  (pp) “Series B Holders” means the holders of Series B Shares and “Series B
Holder” means any one of them.

 

  (qq) “Series B Majority Holders” means, as of the relevant time of reference,
one or more Series B Holders of record who hold collectively more than 50% of
the outstanding Series B Shares.

 

  (rr) “Series B Participation Redemption Amount” has the meaning ascribed
thereto in the Series B Share Terms.

 

  (ss) “Series B Preference Redemption Amount” has the meaning ascribed thereto
in the Series B Share Terms.

 

  (tt) “Series B Redemption Amount” has the meaning ascribed thereto in the
Series B Share Terms.

 

  (uu) “Series B Redemption Amount Per Share” has the meaning ascribed thereto
in the Series B Share Terms.

 

  (vv) “Series B Redemption Request” has the meaning ascribed thereto in the
Series B Share Terms.

 

  (ww) “Series B Share Terms” means the rights, privileges, restrictions and
conditions attached to the Series B Shares as set out in the articles of the
Corporation as same exist on the Original Issuance Date.

 

  (xx) “Series B Shares” means the Class B Convertible Preferred Shares, Series
1 in the capital of the Corporation.

 

  (yy) “Stock Split” means:

 

- 12 -



--------------------------------------------------------------------------------

  (i) the issuance of Common Shares as a dividend or other distribution on
outstanding Common Shares;

 

  (ii) the subdivision of outstanding Common Shares into a greater number of
Common Shares; or

 

  (iii) the combination of outstanding Common Shares into a smaller number of
Common Shares.

 

  (zz) “Subsidiary” has the meaning ascribed thereto in the Act on the Original
Issuance Date.

 

  (aaa) “TPC” means Her Majesty the Queen in Right of Canada, as represented by
the Minister of Industry.

 

1.2 “As-if-converted to Common Shares Basis”

For purposes of these Series A Share provisions, where a calculation is required
to be made on an “as-if-converted to Common Shares basis”, such calculation will
be made by determining (in each case as of the applicable date for the
determination):

 

  (a) in respect of the Series A Shares, the number of whole Common Shares into
which such Series A Shares are then convertible pursuant to these Series A Share
provisions;

 

  (b) in respect of the Series B Shares, the number of whole Common Shares into
which such Series B Shares are then convertible pursuant to the Series B Share
Terms; and

 

  (c) in respect of any other Derivative Securities, the number of whole Common
Shares into which such securities are then convertible pursuant to the articles
of the Corporation.

ARTICLE 2

VOTING RIGHTS

 

2.1 Entitlement to Vote and Receive Materials

 

  (a) Except as otherwise expressly provided in these Series A Share provisions,
or as provided by applicable law, each Series A Holder is entitled to vote on
all matters submitted to a vote or consent of shareholders of the Corporation.

 

  (b) Each Series A Holder is entitled to receive copies of all notices and
other materials sent by the Corporation to its shareholders relating to written
actions to be taken by shareholders in lieu of a meeting. All such notices and
other materials shall be sent to the Series A Holders concurrently with delivery
to the other shareholders.

 

- 13 -



--------------------------------------------------------------------------------

2.2 Number of Votes

 

  (a) Within the first two years after the Original Issuance Date, each Series A
Share entitles the Series A Holder to the number of votes per share equal to the
quotient obtained by dividing the Issue Price by the Conversion Value.

 

  (b) After two years from the Original Issuance Date, each Series A Share
entitles the Series A Holder to the number of votes per share equal to the sum
of (i) the quotient obtained by dividing the Issue Price by the Conversion
Value, and (ii) the quotient obtained by dividing the Issue Price by the fair
market value of a Common Share (and for such purposes, the fair market value of
a Common Share shall be as determined in good faith by the Board of Directors at
the time of the relevant calculation).

 

  (c) For purposes of determining the number of votes for each Series A Share
calculated in accordance with Section 2.2(a) or 2.2(b), the determination shall
be made as of the record date for the determination of shareholders entitled to
vote on such matter, or if no record date is established, the date such vote is
taken or any written consent of shareholders is solicited, and shall be
calculated based on the Conversion Value in effect on that date.

 

2.3 Single Class

Except as otherwise provided herein, or except as provided by applicable law,
the Series A Holders will vote together with the holders of Series B Shares and
Common Shares and any other series or class of shares entitled to vote on such
matters as a single class on all matters submitted to a vote of shareholders of
the Corporation.

 

2.4 Exception to Single Class

In addition to any other approvals required by applicable law, any addition to,
change to or removal of any right, privilege, restriction or condition attaching
to the Series A Shares as a series or the Class A Preferred Shares as a class
requires the affirmative vote or written approval of the Series A Majority
Holders.

ARTICLE 3

DIVIDENDS

 

3.1 Entitlement to Dividends

The Series A Holders shall be entitled to receive, in respect of the Series A
Shares, non-cumulative dividends if, as and when declared by the Board of
Directors out of the monies of the Corporation properly applicable to the
payment of dividends, the amount of which the directors, in their absolute
discretion, may from time to time or at any time determine. Any declared but
unpaid dividend shall be paid immediately upon the conversion of a Series A
Share, if not previously paid.

 

- 14 -



--------------------------------------------------------------------------------

3.2 Priority of Dividends

 

  (a) Except as provided in Section 4.1, no dividend or other distribution
(other than a stock dividend giving rise to an adjustment under Section 6.5)
will be paid or set apart for payment in respect of any share of any other class
or series unless a dividend is concurrently paid or set apart for payment in
respect of each outstanding Series A Share in an amount at least equal to the
product of:

 

  (i) the amount of the dividend per share paid in respect of the shares of such
other class or series (calculated on an as-if-converted to Common Shares basis);
and

 

  (ii) the number of Common Shares into which each Series A Share is then
convertible.

 

  (b) When any declared non-cumulative dividend or amount payable on a return of
capital in respect of Series A Shares is not paid in full, the Series A Holders
shall participate rateably in respect of such dividends in accordance with the
sums which would be payable on the Class A Preferred Shares If all such
dividends were declared and paid in full, and on any return of capital in
accordance with the sums which would be payable on such return of capital if all
sums so payable were paid in full.

ARTICLE 4

LIQUIDATION PREFERENCE

 

4.1 Payment of Liquidation Preference

 

  (a) Subject to the limitation in Section 4.1(b), upon the occurrence of a
Liquidation Event or Change of Control Event the Series A Holders are entitled
to receive the following amounts:

 

  (i) Preference on a Liquidation Event. Upon the occurrence of a Liquidation
Event, the Series A Holders are entitled to be paid out of the assets of the
Corporation available for distribution to its shareholders (pari passu with the
holders of any other series of Class A Preferred Shares), before any payment
shall be made to the holders of any series of Class B Preferred Shares, Common
Shares or any other class or series of shares ranking on liquidation,
dissolution or winding-up of the Corporation junior to the Series A Shares
(collectively, the “Junior Shares”), an amount per Series A Share equal to the
Issue Price plus any declared but unpaid dividends payable to Series A Holders.
If, upon such a Liquidation Event, the assets of the Corporation available for
distribution to the Corporation’s shareholders shall be insufficient to pay the
Series A Holders the full amount to which they are entitled as set out above,
the holders of Series A Shares and any other series of Class A Preferred Shares
shall share rateably in any amount remaining available for distribution in
proportion to the respective amounts which would otherwise have been payable on
or in

 

- 15 -



--------------------------------------------------------------------------------

       respect of the shares held by them if all amounts payable on or in
respect of such shares were paid in full.

 

  (ii) Preference on a Change of Control Event. Upon the occurrence of a Change
of Control Event, the Series A Holders are entitled to receive an amount of
cash, securities or other property per Series A Share, before any payment shall
be made to the holders of Junior Shares, equal to the Issue Price plus any
declared but unpaid dividends payable to Series A Holders. If upon the
occurrence of a Change of Control Event, the cash, securities or other property
available for payment to the Corporation’s shareholders shall be insufficient to
pay the Series A Holders the full amount to which they are entitled as set out
above, the holders of Series A Shares and any class or series of shares ranking
on parity with the Series A Shares shall share rateably in any such payment in
proportion to the respective amounts which would otherwise have been payable on
or in respect of the shares held by them if all amounts payable on or in respect
of such shares were paid in full.

 

  (iii) Participation Amount. After the distribution to or payment of all
preferential amounts required to be paid to the holders of Series B Shares,
Series A Shares and any other series of Class A Preferred Shares or Class B
Preferred Shares upon a Liquidation Event or upon a Change of Control Event (or
funds necessary for such payments have been set aside in trust so as to be
available for such payments), the remaining assets of the Corporation available
for distribution, or cash, securities or other property available for payment to
its shareholders, shall be distributed or paid, as the case may be, rateably
(subject to the limitation in Section 4.1(b) and to the rights, if any, of
holders of any other class or series of shares of the Corporation to participate
in payments or distributions upon a Liquidation Event or Change of Control
Event) among the holders of all issued and outstanding: (A) Class A Preferred
Shares; (B) Class B Preferred Shares; and (C) Common Shares (with the holders of
any series of Class A Preferred Shares and Class B Preferred Shares deemed to
hold that number of shares equal to the number of Common Shares into which such
series of Class A Preferred Shares or Class B Preferred Shares, as the case may
be, are then convertible).

 

  (b) In the event that the applicable Liquidation Event or Change of Control
Event occurs within the first two years after the Original Issuance Date, and
the Series A Holders would otherwise be entitled to receive a preferential
payment pursuant to Section 4.1(a)(i) or 4.1(a)(ii), if the amount per Series A
Share that would be payable upon the occurrence of the Liquidation Event or
Change of Control Event pursuant to Section 4.1(a)(iii) to the holders of all
issued and outstanding Common Shares (assuming the conversion of all Class A
Preferred Shares and Class B Preferred Shares in accordance with their terms
immediately prior to the occurrence of the Liquidation Event or Change of
Control Event, as the case may be) is:

 

- 16 -



--------------------------------------------------------------------------------

  (i) equal to or greater than the sum of (A) two times the Issue Price, and
(B) any declared but unpaid dividends per Series A Share, then the Series A
Holders shall not be entitled to receive payment of any preferential amounts
pursuant to Section 4.1(a)(i) or 4.1(a)(ii), as the case may be, and shall only
be entitled to receive the amount payable pursuant to Section 4.1(a)(iii); or

 

  (ii) less than the sum (A) two times the Issue Price, and (B) any declared but
unpaid dividends per Series A Share, then the maximum amount per Series A Share
that the Series A Holders as such are entitled to receive pursuant to
Section 4.1(a) shall be the sum of (A) two times the Issue Price, and (B) any
declared but unpaid dividends per Series A Share.

 

  (c) In the event of any Liquidation Event or Change of Control Event:

 

  (i) the Corporation will not permit such Liquidation Event or Change of
Control Event to occur unless the transaction (or series of transactions)
provides for a payment (by dividend or other distribution by the Corporation or
otherwise) to the Series A Holders in connection therewith of their full
entitlements pursuant to Section 4.1(a) (subject to the limitation in
Section 4.1(b)); or

 

  (ii) if the Corporation cannot prevent such Liquidation Event or Change of
Control Event from occurring, the Corporation shall, subject to applicable laws,
pay to the Series A Holders (by dividend or other distribution) the full amount
of their entitlements pursuant to Section 4.1(a) (subject to the limitation in
Section 4.1(b)) or, if the Corporation cannot legally pay such amount in full,
the amount it is legally able to pay shall be paid and the balance shall
increase at the rate of 15% per annum, compounded annually until such amount is
paid, and the Corporation shall not pay any amounts or make any other
distributions (other than any payment or distribution made pro rata according to
the respective entitlements of the Series B Holders pursuant to section
4.1(c)(ii) of the Series B Share Terms and of the Series A Holders pursuant to
this clause (ii)) in respect of any other class or series of its shares until
such entitlements are fully paid.

 

  (d) The Corporation will not permit any transaction (or series of
transactions) that would constitute, but for Section 1.1 (i)(ii)(2), a “Change
of Control Event”, to occur unless the transaction (or series of transactions)
provides for a payment (by dividend or other distribution by the Corporation or
otherwise) to the Series A Holders in connection therewith of the their full
entitlements pursuant to Sections 4.1(a)(ii) and 4.1(a)(iii) (subject to the
limitation in Section 4.1(b)).

 

4.2 Distribution Other than Cash

In the case of a Liquidation Event, the Series A Holders may in any event elect
to receive any distribution or payment to which they are entitled in cash, if
any. The value of the securities or other assets for this purpose is their Fair
Market Value.

 

- 17 -



--------------------------------------------------------------------------------

4.3 Notice

The Corporation shall provide notice in accordance with the provisions of
Section 8.2 to each Series A Holder, at the earliest practicable time, of the
date on which a proposed or reasonably anticipated Liquidation Event or Change
of Control Event shall take place. Such notice shall also specify the estimated
payment date, the amount to which the Series A Holders would be entitled and the
place where such payments are to be made.

ARTICLE 5

CONVERSION

 

5.1 Optional Conversion Rights

Each Series A Share is convertible, at any time and from time to time at the
option of the Series A Holder into 0.2679946 of a Common Share, without payment
of additional consideration.

 

5.2 Automatic Conversion

The Series A Shares automatically convert into Common Shares:

 

  (a) immediately prior to, and conditional upon, the closing of a Qualified
IPO; or

 

  (b) with the affirmative vote or written consent of the Series A Majority
Holders.

 

5.3 Conversion Rate

The number of Common Shares into which each Series A Share is convertible is
equal to the quotient obtained by dividing the Issue Price (plus any declared
but unpaid dividends) by the Conversion Value, as adjusted from time to time in
accordance with Article 6.

 

5.4 Additional Common Shares on Conversion

In the event of any conversion after two years from the Original Issuance Date,
in addition to the number of Common Shares otherwise issuable to a Series A
Holder upon a conversion of Series A Shares, each Series A Holder shall also be
entitled, in respect of each Series A Share so converted, to receive an
additional number of Common Shares as is equal to the Issue Price divided by the
Fair Market Value of a Common Share as of the date that the conversion is deemed
to be effected in accordance with Section 5.6.

 

5.5 Additional Common Shares on Conversion in a Non-Qualified IPO

In the event of:

 

  (a) an optional conversion pursuant to Section 5.1 in connection with a
Non-Qualified IPO; or

 

  (b) an automatic conversion pursuant to Section 5.2(b) in connection with a
Non-Qualified IPO,

 

 

- 18 -



--------------------------------------------------------------------------------

that occurs within the first two years after the Original Issuance Date, in
addition to the number of Common Shares otherwise issuable to a Series A Holder
upon a conversion of Series A Shares, each Series A Holder shall also be
entitled in respect of each Series A Share so converted, to receive that number
of additional Common Shares, if any, as is determined in accordance with the
following formula:

X – Y

    Z

Where:

 

X   =    two times the Issue Price Y   =    the greater of: (i) the Issue Price;
and (ii) the Offering Price Z   =    the Offering Price

For the purposes of this Section 5.5, “Offering Price” means the per share issue
price of the Common Shares issued in connection with the Non-Qualified IPO.

For the purposes of this Section 5.5 and Section 5.6(d), a conversion of Series
A Shares into Common Shares shall be deemed to be effected “in connection with a
Non-Qualified IPO” if (i) in the case of an optional conversion pursuant to
Section 5.1, such conversion was completed at the written request of the
Corporation in order to facilitate the Non-Qualified IPO, or (ii) in the case of
an automatic conversion pursuant to Section 5.2(b), the Series A Majority
Holders voting to approve or consenting to the automatic conversion agreed to
convert their Series A Shares at the written request of the Corporation in order
to facilitate the Non-Qualified IPO; provided that, the Corporation shall not
make such a written request to the Series A Holders unless the Corporation
concurrently makes a written request to the Series B Holders pursuant to the
Series B Share Terms.

 

5.6 Effective Date and Time of Conversion

Conversion is deemed to be effected:

 

  (a) subject to Section 5.6(d), in the case of an optional conversion pursuant
to Section 5.1, immediately prior to the close of business on the Conversion
Date;

 

  (b) in the case of automatic conversion pursuant to Section 5.2(a),
immediately prior to the closing of the Qualified IPO;

 

  (c) subject to Section 5.6(d), in the case of automatic conversion pursuant to
Section 5.2(b), at the time and on the date specified by the Series A Majority
Holders;

 

  (d) in the case of an optional conversion or an automatic conversion “in
connection with a Non-Qualified IPO”, as contemplated in Section 5.5,
immediately prior to the closing of the Non-Qualified IPO; and

 

- 19 -



--------------------------------------------------------------------------------

  (e) notwithstanding any delay in the delivery of certificates representing the
Common Shares into which the Series A Shares have been converted.

 

5.7 Effect of Conversion

Upon the conversion of the Series A Shares:

 

  (a) the rights of a Series A Holder as a holder of the converted Series A
Shares cease; and

 

  (b) each person in whose name any certificate for Common Shares is issuable
upon such conversion is deemed to have become the holder of record of such
Common Shares.

 

5.8 Mechanics of Optional Conversion

 

  (a) To exercise optional conversion rights under Section 5.1, a Series A
Holder must:

 

  (i) give written notice to the Corporation at its principal office or the
office of any transfer agent for the Common Shares:

 

  (A) stating that the Series A Holder elects to convert such shares; and

 

  (B) providing the name or names (with address or addresses) in which the
certificate or certificates for Common Shares issuable upon such conversion are
to be issued;

 

  (ii) surrender the certificate or certificates representing the shares being
converted to the Corporation at its principal office or the office of any
transfer agent for the Common Shares; and

 

  (iii) where the Common Shares are to be registered in the name of a person
other than the Series A Holder, provide evidence to the Corporation of proper
assignment and transfer of the surrendered certificates to the Corporation,
including evidence of compliance with applicable Canadian and United States
securities laws and any applicable shareholders agreement.

 

  (b) As soon as reasonably practicable, but in any event within 10 days after
the Conversion Date, the Corporation will issue and deliver to the Series A
Holder a certificate or certificates in such denominations as such Series A
Holder requests for the number of full Common Shares issuable upon the
conversion of such Series A Shares, together with cash in respect of any
fractional Common Shares issuable upon such conversion.

 

- 20 -



--------------------------------------------------------------------------------

5.9 Mechanics of Automatic Conversion

 

  (a) Upon the automatic conversion of any Series A Shares into Common Shares,
each Series A Holder must surrender the certificate or certificates formerly
representing that Series A Holder’s Series A Shares at the principal office of
the Corporation or the office of any transfer agent for the Common Shares.

 

  (b) Upon receipt by the Corporation of the certificate or certificates, the
Corporation will issue and deliver to such Series A Holder, promptly at the
office and in the name shown on the surrendered certificate or certificates, a
certificate or certificates for the number of Common Shares into which such
Series A Shares are converted, together with cash in respect of any fractional
Common Shares issuable upon such conversion.

 

  (c) The Corporation is not required to issue certificates evidencing the
Common Shares issuable upon conversion until certificates formerly evidencing
the converted Series A Shares are either delivered to the Corporation or its
transfer agent, or the Series A Holder notifies the Corporation or such transfer
agent that such certificates have been lost, stolen or destroyed, and executes
and delivers an agreement to indemnify the Corporation from any loss incurred by
the Corporation in connection with the loss, theft or destruction.

 

  (d) If the Board of Directors expects, acting reasonably, that the Series A
Shares will automatically convert, the Corporation will, at least 20 days before
the date it reasonably believes will be the date of the automatic conversion,
send by prepaid priority overnight courier or deliver to each person who at the
date of mailing or delivery is a registered Series A Holder, a notice in writing
of the intention of the Corporation to automatically convert such shares. That
notice shall be sent or delivered to each Series A Holder at the last address of
that Series A Holder as it appears on the securities register of the
Corporation, or in the event the address of any such Series A Holder does not so
appear, then to the last address of that Series A Holder known to the
Corporation. Accidental failure or omission to give that notice to one or more
Series A Holder(s) will not affect the validity of such conversion, but if that
failure or omission is discovered, notice shall be given promptly to any Series
A Holder that was not given notice. That notice will have the same force and
effect as if given in due time. The notice will set out the basis under
Section 5.2 for such automatic conversion, the number of Series A Shares held by
the person to whom it is addressed which are to be converted (if known), the
number of Common Shares into which those Series A Shares will be converted
(including any Additional Common Shares), the expected date of closing of the
Qualified IPO, if applicable, and the place or places in Canada at which Series
A Holders may present and surrender the certificate or certificates representing
its Series A Shares for conversion.

 

- 21 -



--------------------------------------------------------------------------------

5.10 Fractional Shares

No fractional Common Shares will be issued upon conversion of Series A Shares.
Instead of any fractional Common Shares that would otherwise be issuable upon
conversion of Series A Shares, the Corporation will pay to the Series A Holder a
cash adjustment in respect of such fraction in an amount equal to the same
fraction of the value per Common Share (as determined in good faith by the Board
of Directors) on the effective date of the conversion. For greater certainty,
all of a Series A Holder’s Series A Shares will be aggregated for purposes of
calculating any fractional Common Share resulting from a conversion.

 

5.11 Partial Conversion

If some but not all of the Series A Shares represented by a certificate or
certificates surrendered by a Series A Holder are converted, the Corporation
will execute and deliver to or on the order of the Series A Holder, at the
expense of the Corporation, a new certificate representing the number of Series
A Shares that were not converted.

ARTICLE 6

CONVERSION VALUE

 

6.1 Initial Conversion Value

The initial Conversion Value is equal to the Issue Price and remains in effect
until the Conversion Value is adjusted in accordance with the provisions of this
Article 6.

 

6.2 Adjustments for Dilution

If, following the Original Issuance Date, the Corporation issues any additional
Common Shares or Derivative Securities (other than Excluded Issuances or in
connection with an event to which Section 6.5, 6.6 or 6.7 applies) for
Consideration Per Share that is less than the Conversion Value in effect
immediately prior to such issuance, then the Conversion Value in effect
immediately prior to such issuance shall be adjusted so that, upon such
issuance, the Conversion Value shall be reduced to an amount equal to the
Consideration Per Share of such additional Common Shares or Derivative
Securities.

 

6.3 Additional Provisions Regarding Dilution

For purposes of Section 6.2:

 

  (a) if a part or all of the consideration received by the Corporation in
connection with the issuance of additional Common Shares or Derivative
Securities consists of property other than cash, such consideration is deemed to
have a value equal to its Fair Market Value;

 

  (b) no adjustment of the Conversion Value is to be made upon the issuance of
any Derivative Securities or additional Common Shares that are issued upon the
exercise, conversion or exchange of any Derivative Securities;

 

- 22 -



--------------------------------------------------------------------------------

  (c) any adjustment of the Conversion Value is to be disregarded if, and to the
extent that, all of the Derivative Securities that gave rise to such adjustment
expire or are cancelled without having been exercised or converted, so that the
Conversion Value effective immediately upon such cancellation or expiration is
equal to the Conversion Value that otherwise would have been in effect
immediately prior to the time of the issuance of the expired or cancelled
Derivative Securities, with any additional adjustments as subsequently would
have been made to that Conversion Value had the expired or cancelled Derivative
Securities not been issued;

 

  (d) if the terms of any Derivative Securities previously issued by the
Corporation are changed (whether by their terms or for any other reason) so as
to raise or lower the Consideration Per Share payable with respect to such
Derivative Securities (whether or not the issuance of such Derivative Securities
originally gave rise to an adjustment of the Conversion Value), the Conversion
Value is adjusted as of the date of such change;

 

  (e) the Consideration Per Share received by the Corporation in respect of
Derivative Securities is determined in each instance as follows:

 

  (i) the Consideration Per Share is determined as of the date of issuance of
Derivative Securities without giving effect to any possible future price
adjustments or rate adjustments that might be applicable with respect to such
Derivative Securities and that are contingent upon future events; and

 

  (ii) in the case of an adjustment to the Conversion Value to be made as a
result of a change in terms of any Derivative Securities, the Consideration Per
Share for purposes of calculating the adjustment to the Conversion Value is
determined as of the date of such change and, for greater certainty, not as of
the date of the issuance of the Derivative Securities; and

 

  (f) notwithstanding any other provisions contained in these Series A Share
provisions, but except as provided in Sections 6.3(d) or 6.5, no adjustment to
the Conversion Value is to be made in respect of the issuance of additional
Common Shares or Derivative Securities in any case in which such adjustment
would otherwise result in the Conversion Value being greater than the Conversion
Value in effect immediately prior to the issuance of such additional Common
Shares or Derivative Securities.

 

6.4 Excluded Transactions

Notwithstanding Section 6.2, no adjustment to the Conversion Value is to be made
in connection with the following issuances (“Excluded Issuances”):

 

  (a) any Series B Shares issued on the Original Issuance Date;

 

- 23 -



--------------------------------------------------------------------------------

  (b) any Common Shares issued or issuable upon conversion of the Series A
Shares or Series B Shares; provided that, any such conversion is effected in
accordance with the terms of such shares (including provisions for adjustment)
as such terms exist on the Original Issuance Date;

 

  (c) any Additional Common Shares;

 

  (d) any Common Shares issued to the Series B Holders in accordance with the
Series B Share Terms;

 

  (e) any Common Shares issued or issuable upon exercise of any warrants granted
to the Series A Holders in connection with such Series A Holders’ subscription
for Series A Shares;

 

  (f) any Common Shares issued pursuant to the Common Share Offering;

 

  (g) any option to purchase Common Shares or other Derivative Securities
granted under any stock option plan, stock purchase plan or other stock
compensation program of the Corporation approved by the Board of Directors
and/or Common Shares or other Derivative Securities allotted for issuance,
issued or issuable pursuant to any such plan or arrangement, or the issuance of
any Common Shares upon the exercise of any such options or other Derivative
Securities;

 

  (h) any equity securities issued pursuant to a Qualified IPO or a
Non-Qualified IPO;

 

  (i) any warrants to acquire Common Shares issued to TPC or any permitted
assignee of TPC pursuant to obligations of the Corporation to issue such
warrants (as such obligations exist on or before the Original Issuance Date or
as such obligations may be amended with the approval of the Board of Directors
after the Original Issuance Date), and any issuance of Common Shares pursuant to
the exercise of such warrants;

 

  (j) any Common Shares or Derivative Securities issued as compensation to any
agent, broker, sub-agent or sub-broker with respect to the transactions entered
into by the Corporation with Series A Holders and certain other shareholders of
the Corporation, and any Common Shares or Derivative Securities issuable upon
exercise thereof;

 

  (k) except as contemplated in Section 6.5, any equity securities issued in
respect of subdivisions, stock dividends or capital reorganizations affecting
the share capital of the Corporation;

 

  (l) any equity securities issued to bona fide consultants or professional
advisors of the Corporation as part of the consideration for services received
by the Corporation from such consultants or professional advisors;

 

- 24 -



--------------------------------------------------------------------------------

  (m) any Common Shares or Derivative Securities issued in connection with an
acquisition of assets or a business; provided that (i) the cost of such
acquisition is less than $10,000,000, (ii) any such transaction is approved by
the Board of Directors, and (iii) the maximum aggregate number of Common Shares
(including Common Shares issuable on the conversion or exercise of Derivative
Securities) that may be issued pursuant to all transactions contemplated by this
clause (m) shall not exceed 5% of the aggregate number of Common Shares issued
and outstanding on the Original Issuance Date (subject to appropriate
adjustments for stock dividends, stock splits, stock consolidations, capital
reorganizations and the like occurring after the Original Issuance Date), all
calculated on an as-if-converted to Common Shares basis; and

 

  (n) any Common Shares or Derivative Securities issued to or in connection with
any of the following (i) licensors of technology to the Corporation,
(ii) lending or leasing institutions in connection with obtaining debt
financing, or (iii) any other technology licensing, equipment leasing or other
non-equity interim financing transaction; provided that: (A) any such
transaction or transactions are approved by the Board of Directors; and (B) the
maximum aggregate number of Common Shares (including Common Shares issuable on
the conversion or exercise of Derivative Securities) that may be issued pursuant
to all transactions contemplated by this clause (n) shall not exceed 5% of the
aggregate number of Common Shares issued and outstanding on the Original
Issuance Date (subject to appropriate adjustments for stock dividends, stock
splits, stock consolidations, capital reorganizations and the like occurring
after the Original Issuance Date), all calculated on an as-if-converted to
Common Shares basis.

 

6.5 Adjustments for Stock Splits

After the Original Issuance Date, the Conversion Value shall be adjusted on the
record date in respect of each Stock Split, such that the Conversion Value is
equal to the product obtained by multiplying the Conversion Value immediately
before the Stock Split by a fraction:

 

  (a) the numerator of which is the number of Common Shares issued and
outstanding immediately before the Stock Split; and

 

  (b) the denominator of which is the number of Common Shares issued and
outstanding immediately after the Stock Split.

 

6.6 Adjustments for Capital Reorganizations

If, following the Original Issuance Date, the Common Shares are changed into the
same or a different number of shares of any other class or series, whether by
capital reorganization, reclassification or otherwise, the Corporation will
provide each Series A Holder with the right to convert each Series A Share into
the kind and amount of shares, other securities and property receivable upon
such change that a holder of a number of Common Shares equal to the number of
Common Shares into which such Series A Share was convertible immediately prior
to the change would be entitled to receive upon such change (subject to any
necessary further adjustments after the date of such change).

 

- 25 -



--------------------------------------------------------------------------------

6.7 Other Distributions

In the event the Corporation declares a distribution payable in securities
(other than securities of the Corporation), evidences of indebtedness issued by
the Corporation or other persons or assets (excluding cash dividends paid in the
ordinary course of business) then, in each such case for the purpose of this
Section 6.7, Series A Holders shall be entitled upon conversion of their Series
A Shares to a proportionate share of any such distribution as though they were
the holders of the number of Common Shares into which their Series A Shares were
convertible as of the record date fixed for the determination of the holders of
Common Shares of the Corporation entitled to receive such distribution.

 

6.8 No Impairment

The Corporation will not, by amendment of its articles or through any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed under this Article 6, but will at all times in good faith assist in
the carrying out of all the provisions of Article 5 and 6 and in the taking of
any action necessary or appropriate in order to protect the conversion rights of
the Series A Holders against impairment.

 

6.9 Reservation of Common Shares

The Corporation shall at all times reserve and keep available out of its
authorized but unissued Common Shares, solely for the purpose of effecting the
conversion of Series A Shares, such number of Common Shares as from time to time
is sufficient to effect the conversion of all outstanding Series A Shares, and
if at any time the number of authorized but unissued Common Shares is not
sufficient to effect the conversion of all of the then outstanding Series A
Shares, then the Corporation will take such corporate action as may, in the
opinion of its legal counsel, be necessary to increase its authorized but
unissued Common Shares to such number of shares as is sufficient for such
purpose.

 

6.10 Disputes

If a dispute shall at any time arise with respect to adjustments in the
Conversion Value, such dispute shall be conclusively determined by the
Corporation’s auditors, or if they are unable or unwilling to act, by such other
firm of independent chartered accountants as may be selected by the Board of
Directors and any such determination shall be binding upon the Corporation, the
Series A Holders and all other shareholders of the Corporation. Such auditors or
accountants shall be provided access to all necessary records of the
Corporation. If any such determination is made, the Corporation shall deliver a
certificate to the Series A Holders and Series B Holders describing such
determination.

 

- 26 -



--------------------------------------------------------------------------------

6.11 Certificate as to Adjustments

In each case of an adjustment or readjustment of the Conversion Value, the
Corporation will promptly furnish each Series A Holder and Series B Holder with
a certificate, prepared by the Corporation’s accountants, showing such
adjustment or readjustment, and stating in reasonable detail the facts upon
which such adjustment or readjustment is based.

 

6.12 Further Adjustment Provisions

If, at any time as a result of an adjustment made pursuant to Section 6.6, a
Series A Holder becomes entitled to receive any shares or other securities of
the Corporation other than Common Shares upon surrendering Series A Shares for
conversion, the Conversion Value in respect of such other shares or securities
(if such other shares or securities are by their terms convertible securities)
will be adjusted after that time, and will be subject to further adjustment from
time to time, in a manner and on terms as nearly equivalent as practicable to
the provisions with respect to Series A Shares contained in this Article 6, and
the remaining provisions of these Series A Share provisions will apply mutatis
mutandis to any such other shares or securities.

 

6.13 Waiver of Adjustments

Notwithstanding any other provisions of this Article 6, with the written consent
of the Corporation, the Series A Majority Holders shall be entitled, on behalf
of all Series A Holders, to waive any entitlement to an adjustment to the
Conversion Value under this Article 6. Any such waiver by the Series A Majority
Holders must be in writing and shall only be effective as to the particular
adjustment being waived. In such event, notice of such waiver shall be sent to
all Series A Holders and Series B Holders in accordance with Section 8.2.

ARTICLE 7

REDEMPTION

 

7.1 Redemption Following the Redemption Trigger Date

 

  (a) On or after the Redemption Trigger Date, the Series A Majority Holders
shall have the right to request the Corporation to redeem all of the Series A
Shares. Upon receipt of such a request, in writing, the Corporation will:

 

  (i) deliver to each Series A Holder and Series B Holder within 30 days
following the date the written request is received by the Corporation a notice
specifying the total funds legally available to the Corporation for redemption
of all of the Series A Shares and Series B Shares outstanding at that time (the
“Available Funds”); and

 

  (ii)

within 90 days, but not before the expiry of 30 days, following the date the
written request is received by the Corporation redeem from the Series A Holders,
subject to Section 7.2, all the Series A Shares (and concurrently therewith
redeem from the Series B Holders all the Series B Shares in the event that the
redemption rights of the Series B Shares have been exercised in accordance with
the Series B Share Terms) to the extent the Corporation

 

- 27 -



--------------------------------------------------------------------------------

  has Available Funds, by paying to the Series A Holders, in accordance with
Section 7.1(b), an amount (the “Series A Redemption Amount”) equal to the sum
of:

 

  (A) the number of Series A Shares outstanding multiplied by the sum of (x) the
Issue Price and (y) the per share amount of any declared but unpaid dividends on
the Series A Shares (such amount being the “Series A Preference Redemption
Amount”); and

 

  (B) the then-current Fair Market Value of the Common Shares (other than
Additional Common Shares) into which the Scries A Shares are then convertible
(such amount being the “Series A Participation Redemption Amount”).

 

  (b) Subject to Section 7.2, each Series A Holder shall be paid that portion of
the Series A Redemption Amount equal to the Series A Redemption Amount Per Share
multiplied by the number of Series A Shares held by the holder.

 

7.2 Insufficient Funds and Priorities

 

  (a) If the Available Funds are insufficient to pay in full (i) the Series A
Redemption Amount with respect to the total number of Series A Shares
outstanding, and (ii) in the event that the redemption rights of the Series B
Shares have been exercised in accordance with the Series B Share Terms, the
Series B Redemption Amount with respect to the total number of Series B Shares
outstanding, then those funds that are legally available for the redemption of
the Series A Shares in accordance with Section 7.1 and the Series B Shares in
accordance with the Series B Share Terms will be used to redeem the maximum
possible number of whole shares in accordance with the following priorities:

 

  (i) If the Available Funds are insufficient to pay in full the Series A
Preference Redemption Amount, those funds will be used to redeem the maximum
possible number of whole shares rateably among the Series A Holders, and in such
case, the number of Series A Shares to be redeemed shall be the number obtained
by dividing (x) the Available Funds, by (y) the Series A Redemption Amount Per
Share.

 

  (ii) If the Available Funds are sufficient to pay in full the Series A
Preference Redemption Amount, but are insufficient to pay in full the Aggregate
Preference Redemption Amount, those funds will be used to redeem:

 

  (A) that proportion of the total number of Series A Shares determined by
dividing (x) the Series A Preference Redemption Amount, by (y) the Series A
Redemption Amount Per Share; and

 

  (B) the maximum possible number of whole shares rateably among the Series B
Holders, and in such case, the number of Series B Shares to be redeemed shall be
the number obtained by dividing (x) the

 

- 28 -



--------------------------------------------------------------------------------

  Available Funds minus the Series A Preference Redemption Amount, by (y) the
Series B Redemption Amount Per Share.

 

  (iii) If the Available Funds are sufficient to pay in full the Aggregate
Preference Redemption Amount, but are insufficient to pay in full the Aggregate
Preference Redemption Amount plus the Series A Participation Redemption Amount
and Series B Participation Redemption Amount, those funds will be used to
redeem:

 

  (A) that proportion of the total number of Series A Shares determined by
dividing (x) the Series A Preference Redemption Amount, by (y) the Series A
Redemption Amount Per Share;

 

  (B) that proportion of the total number of Series B Shares determined by
dividing (x) the Series B Preference Redemption Amount, by (y) the Series B
Redemption Amount Per Share; and

 

  (C) the maximum possible number of whole shares rateably among the Series A
Holders and Series B Holders, and in such case,

 

  (1) the number of Series A Shares to be redeemed shall be determined in
accordance with the following formula:

A x B

    C

 

  (2) the number of Series B Shares to be redeemed shall be determined in
accordance with the following formula:

A x D

    E

Where:

 

A   =    the Available Funds minus the Aggregate Preference Redemption Amount B
  =    the Series A Participation Redemption Amount divided by the Aggregate
Participation Redemption Amount C   =    the Series A Redemption Amount Per
Share D   =    the Series B Participation Redemption Amount divided by the
Aggregate Participation Redemption Amount E   =    the Series B Redemption
Amount Per Share

 

  (b)

Any Series A Shares not redeemed in accordance with Section 7.2(a) remain
outstanding and remain entitled to all rights and preferences otherwise provided
in

 

- 29 -



--------------------------------------------------------------------------------

  these Series A Share provisions. Any Series B Shares not redeemed remain
outstanding and remain entitled to all rights and preferences otherwise provided
in the Series B Share Terms. As and when funds legally available for redemption
of Series A Shares and Series B Shares subsequently become available, those
funds will be used to redeem the maximum possible number of whole shares
rateably among the Series A Holders and Series B Holders in accordance with
clause (i), (ii) and (iii) of Section 7.2(a) above and the Series B Share Terms.
The Corporation shall not pay any amounts or make any other distributions in
respect of any other class or series of its shares until all Series A Shares and
Series B Shares are redeemed as provided above, and all redemption payments
required to be made in accordance with this Section 7.2 are fully paid to the
Series A Holders and Series B Holders respectively.

 

7.3 Redemption Upon a Partial Sale Event

 

  (a) In connection with a proposed transaction that would result in a Partial
Sale Event, the Series A Majority Holders shall have the right, prior to the
completion of the proposed transaction, to request, in writing, the Corporation
to redeem all of the Series A Shares. Upon receipt of such a request (a “Series
A Redemption Request”) the Corporation will:

 

  (i) deliver to each Series A Holder and each Series B Holder within 20 days
(or such shorter or longer period as the Corporation, the Series A Majority
Holders and the Series B Majority Holders may agree in writing) (the “Redemption
Notice Period”) following the date the Series A Redemption Request is received
by the Corporation a copy of such Series A Redemption Request and a notice
specifying whether the Corporation has sufficient funds legally available to the
Corporation for the redemption of all of the Series A Shares and (in the event
that the Corporation also receives a Series B Redemption Request prior to the
expiry of 30 days following the Redemption Notice Period) all of the Series B
Shares outstanding; and

 

  (ii) redeem, conditional upon and contemporaneously with the completion of the
transaction resulting in the Partial Sale Event, from the Series A Holders all
the Series A Shares (and concurrently therewith redeem from the Series B Holders
all the Series B Shares in the event that the Corporation also received a Series
B Redemption Request within the period specified in clause (i) above) provided
the Corporation has funds legally available for such redemption, by paying to
the Series A Holders, in accordance with Section 7.3(b), the Series A Redemption
Amount.

 

  (b) Subject to Section 7.4, each Series A Holder shall be paid that portion of
the Series A Redemption Amount equal to the Series A Redemption Amount Per Share
multiplied by the number of Series A Shares held by the holder.

 

- 30 -



--------------------------------------------------------------------------------

7.4 Insufficient Funds

If in connection with the exercise of the redemption rights pursuant to a Series
A Redemption Request the total funds legally available to the Corporation are
insufficient to pay in full (i) the Series A Redemption Amount with respect to
the total number of Series A Shares outstanding, and (ii) in the event that the
Corporation also received a Series B Redemption Request pursuant to the Series B
Share Terms, the Series B Redemption Amount with respect to the total number of
Series B Shares outstanding, then:

 

  (a) the Corporation shall not redeem any of the Series A Shares pursuant to
the Series A Redemption Request or any of the Series B Shares pursuant to the
Series B Redemption Request; and

 

  (b) the Corporation will not permit the proposed transaction that would
otherwise result in a Partial Sale Event to occur unless Series A Majority
Holders and Series B Majority Holders direct, in writing, the Corporation to
permit such a transaction.

 

7.5 Surrender of Certificates

If a redemption of Series A Shares pursuant to this Article 7 will occur, each
Series A Holder shall surrender to the Corporation the certificates representing
the Series A Shares to be redeemed by the Corporation in accordance with this
Article 7, in the manner and at the place designated by the Corporation, and
thereupon all redemption amounts to be paid for such shares shall be payable to
the order of the Person whose name appears on such certificates as the owner
thereof, and each surrendered certificate shall be cancelled and retired. If, in
the case of the exercise of redemption rights in accordance with Sections 7.1
and 7.2, less than all of the Series A Shares represented by such certificates
are redeemed, then the Corporation shall promptly issue new certificates
representing the shares not redeemed.

ARTICLE 8

MISCELLANEOUS

 

8.1 Notices of Record Dates

If:

 

  (a) the Corporation establishes a record date to determine the Series A
Holders who are entitled to receive any dividend or other distribution; or

 

  (b) there occurs any Stock Split or other capital reorganization of the
Corporation, any reclassification of the capital of the Corporation, any Change
of Control Event, or any Liquidation Event,

the Corporation will deliver to each Series A Holder, at least 20 days prior to
such record date or the proposed effective date of the relevant transaction, a
notice specifying:

 

  (i) the date of such record date for the purpose of such dividend or
distribution and a description of such dividend or distribution;

 

- 31 -



--------------------------------------------------------------------------------

  (ii) the date on which any such reorganization, reclassification, Change of
Control Event or Liquidation Event is expected to become effective; and

 

  (iii) the time, if any, that is to be fixed as to when the holders of record
of Common Shares (or other securities) are entitled to exchange their Common
Shares (or other securities) for cash, securities or other property deliverable
upon such reorganization, reclassification, Change of Control Event or
Liquidation Event.

 

8.2 Notices

All notices, requests, payments, instructions or other documents to be given
hereunder must be in writing or given by written telecommunication, and will be
deemed to have been duly given if:

 

  (a) delivered personally (effective upon delivery);

 

  (b) mailed by certified mail, return receipt requested, postage prepaid
(effective five Business Days after dispatch) if the recipient is located in the
United States or Canada;

 

  (c) sent by a reputable, established courier service that guarantees next
Business Day delivery (effective the next Business Day) if the recipient is
located in the United States or Canada;

 

  (d) sent by air mail or by commercial express overseas air courier, with
receipt acknowledged in writing by the recipient (effective upon the date of
such acknowledgement) if the recipient is located outside the United States or
Canada;

 

  (e) sent by fax confirmed within 24 hours through one of the foregoing methods
(effective upon receipt of the fax in complete readable form); and

addressed as follows (or to such other address as the recipient party furnishes
by notice to the sending party for these purposes): (i) if to any Series A
Holder or Series B Holder, to the last address of that Series A Holder or Series
B Holder as it appears on the securities register of the Corporation, or in the
event the address of any such Series A Holder or Series B Holder does not so
appear, then to the last address of that Series A Holder or Series B Holder
known to the Corporation; and (ii) if to the Corporation, to the address of its
principal office.

 

8.3 Negative Covenants

So long as any Series A Shares are outstanding, the Corporation will not,
without the prior written approval of the Series A Majority Holders:

 

  (a) designate any further series of Class A Preferred Shares or Class B
Preferred Shares;

 

  (b) issue more than 30,000,000 Series A Shares (other than additional Series A
Shares issuable in respect of any stock dividends declared by the Corporation);

 

- 32 -



--------------------------------------------------------------------------------

  (c) issue more than 68,000,000 Series B Shares (other than additional Series B
Shares issuable in respect of any stock dividends declared by the Corporation);
or

 

  (d) amend the articles of the Corporation to add, change or remove any rights,
privileges, restrictions or conditions attached to the Series A Shares or the
Series B Shares or otherwise change the Series A Shares or Series B Shares.

 

8.4 Currency

All references to dollar amounts in these Series A Share provisions are to the
lawful currency of Canada.

 

8.5 Transfer Agents

The Corporation may appoint, and from time to time discharge and change, a
transfer agent for the Series A Shares or any other class of shares of the
Corporation. Upon any such appointment, discharge or change of a transfer agent,
the Corporation will send a written notice of such appointment, discharge or
change to each Series A Holder.

 

8.6 Transfer Taxes

The Corporation will pay all share transfer taxes, documentary stamp taxes and
the like that may be properly payable by the Corporation in respect of any
issuance or delivery of Series A Shares or Common Shares or other securities
issued in respect of Series A Shares in accordance with these Series A Share
provisions or certificates representing such shares or securities. The
Corporation is not required to pay any such tax that may be payable in respect
of any transfer involved in the issuance or delivery of Series A Shares or
Common Shares or other securities in a name other than that in which such shares
were registered, or in respect of any payment to any person other than the
registered Series A Holder of the shares with respect to any such shares, and is
not required to make any such issuance, delivery or payment unless and until the
person otherwise entitled to such issuance, delivery or payment has paid to the
Corporation the amount of any such tax or has established, to the satisfaction
of the Corporation, that such tax has been paid or is not payable.

 

- 33 -



--------------------------------------------------------------------------------

EXHIBIT “1” to

SERIES A SHARE PROVISIONS

DETERMINATION OF FAIR MARKET VALUE

The “Fair Market Value” of Common Shares will be determined in accordance with
the following procedures:

 

  (a) The Board of Directors, the Series A Majority Holders and the Series B
Majority Holders will in good faith attempt to agree upon the Fair Market Value
of the Common Shares that are the subject of the proposed determination under
this Exhibit “1”.

 

  (b) Fair Market Value of such Common Shares will in all cases (i) be
calculated on the assumption of an arm’s length sale at open market value on a
“going concern basis” with no minority discount applied, and (ii) take into
account any conversion rights, liquidation preferences and any other
entitlements attached to any other securities of the Corporation.

 

  (c) If the Fair Market Value has not been agreed upon between the Corporation,
the Series A Majority Holders and the Series B Majority Holders within 10
Business Days after commencing their good faith attempt to agree upon the Fair
Market Value under clause (a) above, then within five Business Days after the
end of such 10 Business Day period, the Corporation, the Series A Majority
Holders and the Series B Majority Holders shall jointly appoint a U.S. or
Canadian nationally recognized independent investment banking or business
valuation firm (the “Valuator”) to determine the Fair Market Value of such
shares which are subject of the proposed determination under this Exhibit “1”.
If the Corporation, the Series A Majority Holders and the Series B Majority
Holders cannot agree on a Valuator within such five Business Day period, any of
the Corporation, the Series A Majority Holders or the Series B Majority Holders
may thereafter apply to a court of competent jurisdiction to have the court
appoint such Valuator meeting the foregoing criteria to determine the Fair
Market Value of the subject shares. The determination by the Valuator shall be
final and binding on the Corporation, the Series A Holders and the Series B
Holders, absent manifest error.

 

  (d) The Corporation shall be responsible for all costs incurred in connection
with the independent valuation performed by the Valuator (including the costs of
any court proceeding to appoint the Valuator, if applicable).

 

  (e) The Valuator shall be instructed to deliver its determination of Fair
Market Value as at the applicable valuation date, as soon as practicable
following its appointment and in any event within 30 Business Days thereafter.

 

- 34 -



--------------------------------------------------------------------------------

  (f) In the event that the Valuator provides a range of fair market values, the
middle of such range shall be utilized for purposes of determining the Fair
Market Value of the subject shares.

 

  (g) The Corporation shall immediately provide to the Valuator such
information, including confidential information, and allow such firm to conduct
“due diligence” and make such investigations and inquiries with respect to the
affairs of the Corporation and its subsidiaries as may be required by such
Valuator in order to fulfill its mandate, provided that such firm executes a
confidentiality agreement in favour of the Corporation containing standard terms
and conditions.

 

- 35 -



--------------------------------------------------------------------------------

CLASS B CONVERTIBLE PREFERRED SHARES, ISSUABLE IN SERIES

 

1. Directors’ Authority to Issue One or More Series

The directors of the Corporation may, at any time and from time to time, issue
the Class B Preferred Shares in one or more series.

 

2. Terms of Each Series

Subject to the following provisions, and subject to the filing of articles of
amendment in prescribed form and the endorsement thereon of a certificate of
amendment, in accordance with the Canada Business Corporations Act, before the
first shares of a particular series are issued, the directors of the Corporation
shall fix the number of shares in such series and shall determine, subject to
any limitations set out in the articles of the Corporation, the designation,
rights, privileges, restrictions and conditions attaching to the shares of such
series including, without limiting the generality of the foregoing, any right to
receive dividends (which may be cumulative, non-cumulative or partially
cumulative and variable or fixed), the rate or rates, amount or method or
methods of calculation of preferential dividends and whether such rate or rates,
amount or method or methods of calculation shall be subject to change or
adjustment in the future, the currency or currencies of payment, the date or
dates and place or places of payment thereof and the date or dates from which
such preferential dividends shall accrue, the rights of redemption (if any) and
the redemption price and other terms and conditions of redemption, the rights of
retraction (if any) and the prices and other terms and conditions of any rights
of retraction and whether any additional rights of retraction may be provided to
such holders in the future, the voting rights (if any) and the conversion or
exchange rights (if any) and any sinking fund, purchase fund or other provisions
attaching thereto. Before the first shares of a particular series are issued,
the directors of the Corporation may change the rights, privileges, restrictions
and conditions attaching to such unissued shares.

 

3. Ranking of the Class B Preferred Shares

No rights, privileges, restrictions or conditions attaching to a series of Class
B Preferred Shares shall confer upon a series a priority over any other series
of Class B Preferred Shares in respect of the payment of dividends or return of
capital in the event of the liquidation, dissolution or winding up of the
Corporation.

The Class B Preferred Shares of each series shall rank on a parity with the
Class B Preferred Shares of every other series with respect to priority in the
payment of dividends and the return of capital in the event of the liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
or any other return of capital of the Corporation among its shareholders for the
purpose of winding up its affairs.

 

- 36 -



--------------------------------------------------------------------------------

4. Priority

The Class B Preferred Shares shall rank junior to the Class A Convertible
Preferred Shares with respect to priority in the return of capital, the
distribution of assets and the payment of declared but unpaid dividends in the
event of the liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs,
but shall be entitled to priority as hereinafter provided over the common shares
and any other shares of any other class of the Corporation ranking junior to the
Class B Preferred Shares with respect to the return of capital, the distribution
of assets and the payment of declared and unpaid dividends in the event of the
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary, or any other distribution of the assets of the Corporation among
its shareholders for the purpose of winding up its affairs. The Class B
Preferred Shares shall be entitled to priority over the common shares and any
other shares of any other class of the Corporation ranking junior to the Class B
Preferred Shares with respect to priority in the payment of any dividends.

In the event of the liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs,
the holders of the Class B Preferred Shares of any series shall be entitled,
after payment or provision for payment of the debts and other liabilities of the
Corporation as may be required by law:

 

  (a) to receive in respect of the shares of such series, after payment or
provision for payment of the amounts payable in such event to the holders of
Class A Preferred Shares in priority to the holders of Class B Preferred Shares
and prior to any distribution to the holders of common shares, the amount, if
any, provided for in the rights, privileges, restrictions and conditions
attached to the shares of such series; and

 

  (b) if and to the extent provided in the rights, privileges, restrictions and
conditions attached to the shares of such series, to share in the remaining
assets of the Corporation (subject to the rights, if any, of holders of any
other class or series of shares of the Corporation to first receive payment of
amounts in such event, if and to the extent provided in the rights, privileges,
restrictions and conditions attached to any such shares).

 

5. Other Preferences

The Class B Preferred Shares of any series may also be given such other
preferences, not inconsistent with the provisions hereof over the common shares
and any other shares of the Corporation ranking junior to the Class B Preferred
Shares as may be determined in the case of such series of Class B Preferred
Shares in accordance with paragraph 2 hereof.

 

6. Conversion Right

The Class B Preferred Shares of any series may be made convertible into or
exchangeable for common shares of the Corporation.

 

- 37 -



--------------------------------------------------------------------------------

7. Redemption Right

The Class B Preferred Shares of any series may be made redeemable, in such
circumstances, at such price and upon such other terms and conditions, and with
such priority, as may be provided in the rights, privileges, restrictions and
conditions attached to the shares of such series.

 

8. Dividend Rights

The Corporation may at any time and from time to time declare and pay a dividend
on the Class B Preferred Shares of any series without declaring or paying any
dividend on the common shares or any other shares of any other class of the
Corporation ranking junior to the Class B Preferred Shares. The rights,
privileges, restrictions and conditions attached to the Class B Preferred Shares
of any series may include the right to receive a dividend concurrently with any
dividend declared on any other class or series of shares of the Corporation, to
be calculated in the manner set forth in the rights, privileges, restrictions
and conditions attached to the shares of such series of Class B Preferred
Shares.

 

9. Voting Rights

Except as may be otherwise provided in the articles of the Corporation or as
otherwise required by law or in accordance with any voting rights which may from
time to time be attached to any series of Class B Preferred Shares, the holders
of Class B Preferred Shares as a class shall not be entitled as such to receive
notice of, nor to attend or vote at any meeting of the shareholders of the
Corporation.

 

10. Variation of Rights

The rights, privileges, restrictions and conditions attaching to the Class B
Preferred Shares as a class may be added to, amended or removed at any time with
such approval as may then be required by law to be given by the holders of the
Class B Preferred Shares as a class.

 

- 38 -



--------------------------------------------------------------------------------

CLASS B CONVERTIBLE PREFERRED SHARES, SERIES 1

The first series of Class B Convertible Preferred Shares of the Corporation
shall consist of an unlimited number of shares which shall be designated as the
Class B Convertible Preferred Shares, Series 1 (the “Series B Shares”) and
which, in addition and subject to the rights, privileges, restrictions and
conditions attached to the Class B Convertible Preferred Shares as a class,
shall have attached thereto the rights, privileges, restrictions and conditions
set forth herein.

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

For purposes of these Series B Share provisions:

 

  (a) “Act” means the Canada Business Corporations Act.

 

  (b) “Additional Common Shares” means the Common Shares, if any, issued or
issuable pursuant to Section 5.4 or Section 5.5.

 

  (c) “Affiliate” of a Person means any Person that would be considered to be an
“affiliated entity” of such first-mentioned Person under Ontario Securities
Commission Rule 45-501 - Exempt Distributions, as in effect on the Original
Issuance Date.

 

  (d) “Aggregate Preference Redemption Amount” means the Series A Preference
Redemption Amount plus the Series B Preference Redemption Amount.

 

  (e) “Aggregate Participation Redemption Amount” means the Series A
Participation Redemption Amount plus the Series B Participation Redemption
Amount.

 

  (f) “Available Funds” has the meaning set out in Section 7.1(a)(i).

 

  (g) “Board of Directors” means the board of directors of the Corporation.

 

  (h) “Business Day” means any day, other than a Saturday or Sunday, on which
chartered banks in Ottawa, Ontario are open for commercial banking business
during normal banking hours.

 

  (i) “Change of Control Event” means:

 

  (i) the sale, lease, exclusive and irrevocable licence, abandonment, transfer
or other disposition of all or substantially all of the assets of the
Corporation to a Person other than a Person that is an Affiliate of the
Corporation; or

 

- 39 -



--------------------------------------------------------------------------------

  (ii) (A) an amalgamation of the Corporation with another corporation (other
than with a Subsidiary of the Corporation), (B) a statutory arrangement
involving the Corporation or (C) any other transaction involving the
Corporation, whether by a single transaction or series of transactions, pursuant
to which, in the case of (A), (B) or (C) above,

 

  (1) any Person, together with his or its Affiliates hereafter acquires the
direct or indirect “beneficial ownership” (as defined in the Act) of all of the
issued and outstanding shares in the capital of the Corporation; and

 

  (2) the nature of the transaction (or series of transactions) is such that the
consideration (whether in the form of cash, securities or other property) in
connection with such transaction (or series of transactions) would not be
received by the shareholders of the Corporation,

provided, however, that the Series B Majority Holders shall have the right, on
behalf of all Series B Holders to waive the treatment of any of such event as a
“Change of Control Event” (provided that any such waiver must be in writing
signed by the Series B Majority Holders and shall only be effective as to the
particular event in respect of which the waiver is executed).

 

  (j) “Class A Preferred Shares” means the Class A Convertible Preferred Shares
in the capital of the Corporation, the first series of which are the Series A
Shares.

 

  (k) “Class B Preferred Shares” means the Class B Convertible Preferred Shares
in the capital of the Corporation, the first series of which are the Series B
Shares.

 

  (1) “Common Share Offering” means the offering, issuance and sale by the
Corporation of Common Shares within nine months of the Original Issuance Date
for an aggregate purchase price of not more than $10,000,000.

 

  (m) “Common Shares” means the common shares in the capital of the Corporation.

 

  (n) “Consideration Per Share” means:

 

  (i) in respect of the issuance of Common Shares, an amount equal to:

 

  (A) the total consideration received by the Corporation for the issuance of
such Common Shares, divided by

 

  (B) the number of such Common Shares issued;

 

  (ii) in respect of the issuance of Derivative Securities, an amount equal to:

 

- 40 -



--------------------------------------------------------------------------------

  (A) the total consideration received by the Corporation for the issuance of
such Derivative Securities plus the minimum amount of any additional
consideration payable to the Corporation upon exercise, conversion or exchange
of such Derivative Securities; divided by

 

  (B) the maximum number of Common Shares that would be issued if all such
Derivative Securities were exercised, converted or exchanged in accordance with
their terms on the effective date of the relevant calculation,

provided, however, that if the amount determined in accordance with this clause
(ii) equals zero in respect of any particular issuance of Derivative Securities,
then the “Consideration Per Share” in respect of such issuance shall be the
amount as may be determined by the agreement in writing of the Corporation, the
Series B Majority Holders and the Series A Majority Holders. In the event that
the Corporation, the Series B Majority Holders and the Series A Majority Holders
do not agree on such amount, the Corporation shall not issue such Derivative
Securities.

 

  (o) “Control” means, with respect to any Person at any time:

 

  (i) holding, as owner or other beneficiary, other than solely as the
beneficiary of an unrealized security interest, directly or indirectly through
one or more intermediaries (A) more than fifty percent (50%) of the voting
securities of that Person, or (B) securities of that Person carrying votes
sufficient to elect or appoint the majority of individuals who are responsible
for the supervision or management of that Person; or

 

  (ii) the exercise of de facto control of that Person whether direct or
indirect and whether through the ownership of securities, by contract or trust
or otherwise,

and the term “Controlled” has a corresponding meaning.

 

  (p) “Conversion Date” means the date on which the documentation set out in
Section 5.8(a) is received by the Corporation.

 

  (q) “Conversion Value” means the number determined in accordance with Article
6.

 

  (r) “Corporation” means Mitel Networks Corporation.

 

  (s) “day” or “days” means calendar day or calendar days, unless otherwise
noted.

 

  (t) “Derivative Securities” means:

 

  (i) all shares and other securities that are convertible into or exchangeable
for Common Shares (including the Series A Shares and Series B Shares); and

 

- 41 -



--------------------------------------------------------------------------------

  (ii) all options, warrants and other rights to acquire Common Shares or
securities directly or indirectly convertible into or exchangeable for Common
Shares.

 

  (u) “Excluded Issuances” has the meaning set out in Section 6.4.

 

  (v) “Fair Market Value” means:

 

  (i) in respect of assets other than securities, the fair market value thereof
as determined in good faith by the Board of Directors, provided, however, that
if the Series B Majority Holders and/or the Series A Majority Holders object in
writing to any such determination within 10 days of receiving notice of such
determination, the fair market value will be determined by an independent
investment banking or business valuation firm mutually agreeable to the Board of
Directors and the Series B Majority Holders and/or the Series A Majority
Holders, as the case may be, whose decision is final and binding on all Persons
(the costs of which shall be borne by the Corporation);

 

  (ii) in respect of Common Shares, the fair market value thereof, as determined
in accordance with Exhibit “1” attached to these Series B Share provisions; and

 

  (iii) in respect of securities other than Common Shares:

 

  (A) if such securities are not subject to any statutory hold periods or
contractual restrictions on transfer:

 

  (1) if traded on one or more securities exchanges or markets, the weighted
average of the closing prices of such securities on the exchange or market on
which the securities are primarily traded over the 30-day period ending three
days prior to the relevant date;

 

  (2) if actively traded over-the-counter, the weighted average of the closing
bid or sale prices (whichever are applicable) over the 30-day period ending
three days prior to the relevant date; or

 

  (3) if there is no active public market, the fair market value of such
securities as determined in good faith by the Board of Directors, but no
discount or premium is to be applied to their valuation on the basis of the
securities constituting a minority block or a majority block of securities, or

 

- 42 -



--------------------------------------------------------------------------------

  (B) if such securities are subject to statutory hold periods or contractual
restrictions on transfer, or both, the fair market value of such securities as
determined by applying an appropriate discount, as determined in good faith by
the Board of Directors, to the value as calculated in accordance with clause
(A) above,

provided, however, that if the Series B Majority Holders and/or the Series A
Majority Holders object in writing to any determination of the Board of
Directors made under clause (A) or (B) above within 10 days of receiving notice
of such determination, the applicable fair market value and/or discount, as the
case may be, will be determined by an independent investment banking or business
valuation firm mutually agreeable to the Board of Directors and the Series B
Majority Holders and/or the Series A Majority Holders, as the case may be, whose
decision is final and binding on all Persons (the costs of which shall be borne
by the Corporation).

 

  (w) “Issue Price” means $1.00, subject to appropriate adjustments for stock
dividends, stock splits, stock consolidations, capital reorganizations and the
like occurring after the Original Issuance Date and affecting the Series B
Shares.

 

  (x) “Junior Shares” has the meaning set out in Section 4.1(a)(i).

 

  (y) “Liquidation Event” means a liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary, or any other distribution of the
assets of the Corporation among its shareholders for the purpose of winding up
its affairs.

 

  (z) “Matthews Group” means:

 

  (i) Dr. Terence H. Matthews, his spouse or former spouse, any lineal
descendant of Dr. Terence H. Matthews, any spouse or former spouse of any such
lineal descendant, and their respective legal personal representatives;

 

  (ii) the trustee or trustees of any trust (including without limitation a
testamentary trust) for the exclusive benefit of any one or more members of the
Matthews Group;

 

  (iii) any corporation all of the issued and outstanding shares of which are
beneficially owned by any one or more members of the Matthews Group;

 

  (iv) any partnership all of the partnership interests in which are
beneficially owned by any one or more members of the Matthews Group; and

 

  (v)

any charitable foundation Controlled by any one or more members of the Matthews
Group,

 

- 43 -



--------------------------------------------------------------------------------

  and, for this purpose, a trustee or trustees referred to in clause (ii) above
shall be deemed to beneficially own any shares or partnership interests held by
them.

 

  (aa) “Non-Qualified IPO” means any public offering of the Common Shares, other
than a Qualified IPO (provided, that, any previous filing of a registration
statement or similar instrument with the United States Securities and Exchange
Commission in fulfillment of the Corporation’s existing obligations as a foreign
private issuer shall be deemed not to constitute a public offering for the
purposes of these Series B Share provisions).

 

  (bb) “Original Issuance Date” means, in respect of Series B Shares, the date
on which the first Series B Shares are issued.

 

  (cc) “Partial Sale Event” means;

 

  (i) (A) an amalgamation of the Corporation with another corporation (other
than with a Subsidiary of the Corporation), (B) a statutory arrangement
involving the Corporation, (C) the sale, exchange or other disposition of
outstanding shares of the Corporation, or (D) any other transaction involving
the Corporation (other than a public offering of securities of the Corporation),
whether by a single transaction or series of transactions, pursuant to which, in
the case of (A), (B), (C) or (D) above, any Person, together with his or its
Affiliates (other than members of the Matthews Group), hereafter acquires the
direct or indirect “beneficial ownership” (as defined in the Act) of securities
of the Corporation representing more than 50% but less than all of the issued
and outstanding shares in the capital of the Corporation; or

 

  (ii) any event, whether by a single transaction or a series of transactions,
that results in Dr. Terence H. Matthews and/or Persons Controlled by
Dr. Terence H. Matthews holding in the aggregate less than 100,000,000 of the
issued and outstanding shares in the capital of the Corporation (subject to
appropriate adjustments for stock dividends, stock splits, stock consolidations,
capital reorganizations and the like occurring after the Original Issuance
Date), calculated on an as-if-converted to Common Shares basis.

provided, however, that the Series B Majority Holders shall have the right, on
behalf of all Series B Holders, to waive the treatment of any of such event as a
“Partial Sale Event” (provided that any such waiver must be in writing signed by
the Series B Majority Holders and shall only be effective as to the particular
event in respect of which the waiver is executed).

 

  (dd) “Person” includes any individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, and a natural person in his capacity as
trustee, executor, administrator, or other legal representative.

 

- 44 -



--------------------------------------------------------------------------------

  (ee) “Qualified IPO” means a public offering of Common Shares in which:

 

  (i) the price per share is at least two times:

 

  (a) the aggregate Issue Price for all Series A Shares issued by the
Corporation,

 

       divided by

 

  (b) the sum of

 

  (i) the number of Common Shares (other than Additional Common Shares) into
which any Series A Shares have been converted (subject to appropriate
adjustments for stock dividends, stock splits, stock consolidations, capital
reorganizations and the like occurring after the Original Issuance Date and
affecting the Common Shares); and

 

  (ii) the number of Common Shares (other than Additional Common Shares) into
which any outstanding Series A Shares are then convertible;

 

  (ii) the aggregate cash proceeds to the Corporation are not less than
$100,000,000 (before deducting expenses, underwriting discounts and
commissions); and

 

  (iii) immediately following the closing of the public offering, the Common
Shares are listed and posted for trading, traded or quoted on one or more of the
Toronto Stock Exchange, the New York Stock Exchange, the NASDAQ National Market
System or the AMEX Exchange.

 

  (ff) “Redemption Notice Period” has the meaning set out in Section 7.3(a)(i).

 

  (gg) “Redemption Trigger Date” has the meaning ascribed thereto in the Series
A Share Terms.

 

  (hh) “Series A Holders” means the holders of Series A Shares and “Series A
Holder” means any one of them.

 

  (ii) “Series A Majority Holders” means, as of the relevant time of reference,
one or more Series A Holders of record who hold collectively more than 50% of
the outstanding Series A Shares.

 

  (jj) “Series A Participation Redemption Amount” has the meaning ascribed
thereto in the Series A Share Terms.

 

  (kk) “Series A Preference Redemption Amount” has the meaning ascribed thereto
in the Series A Share Terms.

 

- 45 -



--------------------------------------------------------------------------------

  (ll) “Series A Redemption Amount” has the meaning ascribed thereto in the
Series A Share Terms.

 

  (mm) “Series A Redemption Amount Per Share” has the meaning ascribed thereto
in the Series A Share Terms.

 

  (nn) “Series A Redemption Request” has the meaning ascribed thereto in the
Series A Share Terms.

 

  (oo) “Series A Shares” means the Class A Convertible Preferred Shares, Series
l in the capital of the Corporation.

 

  (pp) “Series A Share Terms” means the rights, privileges, restrictions and
conditions attached to the Series A Shares as set out in the articles of the
Corporation as same exist on the Original Issuance Date.

 

  (qq) “Series B Holders” means the holders of Series B Shares and “Series B
Holder” means any one of them.

 

  (rr) “Series B Majority Holders” means, as of the relevant time of reference,
one or more Series B Holders of record who hold collectively more than 50% of
the outstanding Series B Shares.

 

  (ss) “Series B Participation Redemption Amount” has the meaning set out in
Section 7.1(a)(ii)(B).

 

  (tt) “Series B Preference Redemption Amount” has the meaning set out in
Section 7.1(a)(ii)(A).

 

  (uu) “Series B Redemption Amount” has the meaning set out in
Section 7.1(a)(ii).

 

  (vv) “Series B Redemption Amount Per Share” is the amount determined by
dividing the Series B Redemption Amount by the total number of Series B Shares
outstanding.

 

  (ww) “Series B Redemption Request” has the meaning set out in Section 7.3(a).

 

  (xx) “Series B Shares” means the Class B Convertible Preferred Shares, Series
l in the capital of the Corporation.

 

  (yy) “Stock Split” means:

 

  (i) the issuance of Common Shares as a dividend or other distribution on
outstanding Common Shares;

 

  (ii) the subdivision of outstanding Common Shares into a greater number of
Common Shares; or

 

- 46 -



--------------------------------------------------------------------------------

  (iii) the combination of outstanding Common Shares into a smaller number of
Common Shares.

 

  (zz) “Subsidiary” has the meaning ascribed thereto in the Act on the Original
Issuance Date.

 

  (aaa) “TPC” means Her Majesty the Queen in Right of Canada, as represented by
the Minister of Industry.

 

1.2 “As-if-converted to Common Shares Basis”

For purposes of these Series B Share provisions, where a calculation is required
to be made on an “as-if-converted to Common Shares basis”, such calculation will
be made by determining (in each case as of the applicable date for the
determination):

 

  (a) in respect of the Series B Shares, the number of whole Common Shares into
which such Series B Shares are then convertible pursuant to these Series B Share
provisions;

 

  (b) in respect of the Series A Shares, the number of whole Common Shares into
which such Series A Shares are then convertible pursuant to the Series A Share
Terms; and

 

  (c) in respect of any other Derivative Securities, the number of whole Common
Shares into which such securities are then convertible pursuant to the articles
of the Corporation.

ARTICLE 2

VOTING RIGHTS

 

2.1 Entitlement to Vote and Receive Materials

 

  (a) Except as otherwise expressly provided in these Series B Share provisions,
or as provided by applicable law, each Series B Holder is entitled to vote on
all matters submitted to a vote or consent of shareholders of the Corporation.

 

  (b) Each Series B Holder is entitled to receive copies of all notices and
other materials sent by the Corporation to its shareholders relating to written
actions to be taken by shareholders in lieu of a meeting. All such notices and
other materials shall be sent to the Series B Holders concurrently with delivery
to the other shareholders.

 

2.2 Number of Votes

 

  (a) Within the first two years after the Original Issuance Date, each Series B
Share entitles the Series B Holder to the number of votes per share equal to the
quotient obtained by dividing the Issue Price by the Conversion Value.

 

- 47 -



--------------------------------------------------------------------------------

  (b) After two years from the Original Issuance Date, each Series B Share
entitles the Series B Holder to the number of votes per share equal to the sum
of (i) the quotient obtained by dividing the Issue Price by the Conversion
Value, and (ii) the quotient obtained by dividing the Issue Price by the fair
market value of a Common Share (and for such purposes, the fair market value of
a Common Share shall be as determined in good faith by the Board of Directors at
the time of the relevant calculation).

 

  (c) For purposes of determining the number of votes for each Series B Share
calculated in accordance with Section 2.2(a) or 2.2(b), the determination shall
be made as of the record date for the determination of shareholders entitled to
vote on such matter, or if no record date is established, the date such vote is
taken or any written consent of shareholders is solicited, and shall be
calculated based on the Conversion Value in effect on that date.

 

2.3 Single Class

Except as otherwise provided herein, or except as provided by applicable law,
the Series B Holders will vote together with the holders of Series A Shares and
Common Shares and any other series or class of shares entitled to vote on such
matters as a single class on all matters submitted to a vote of shareholders of
the Corporation.

 

2.4 Exception to Single Class

In addition to any other approvals required by applicable law, any addition to,
change to or removal of any right, privilege, restriction or condition attaching
to the Series B Shares as a series or the Class B Preferred Shares as a class
requires the affirmative vote or written approval of the Series B Majority
Holders.

ARTICLE 3

DIVIDENDS

 

3.1 Entitlement to Dividends

The Series B Holders shall be entitled to receive, in respect of the Series B
Shares, non-cumulative dividends if, as and when declared by the Board of
Directors out of the monies of the Corporation properly applicable to the
payment of dividends, the amount of which the directors, in their absolute
discretion, may from time to time or at any time determine. Any declared but
unpaid dividend shall be paid immediately upon the conversion of a Series B
Share, if not previously paid.

 

3.2 Priority of Dividends

 

  (a) Except as provided in Section 4.1, no dividend or other distribution
(other than a stock dividend giving rise to an adjustment under Section 6.5)
will be paid or set apart for payment in respect of any share of any other class
or series unless a dividend is concurrently paid or set apart for payment in
respect of each outstanding Series B Share in an amount at least equal to the
product of:

 

- 48 -



--------------------------------------------------------------------------------

  (i) the amount of the dividend per share paid in respect of the shares of such
other class or series (calculated on an as-if-converted to Common Shares basis);
and

 

  (ii) the number of Common Shares into which each Series B Share is then
convertible.

 

  (b) When any declared non-cumulative dividend or amount payable on a return of
capital in respect of Series B Shares is not paid in full, the Series B Holders
shall participate rateably in respect of such dividends in accordance with the
sums which would be payable on the Class B Preferred Shares if all such
dividends were declared and paid in full, and on any return of capital in
accordance with the sums which would be payable on such return of capital if all
sums so payable were paid in full.

ARTICLE 4

LIQUIDATION PREFERENCE

 

4.1 Payment of Liquidation Preference

 

  (a) Subject to the limitation in Section 4.1(b), upon the occurrence of a
Liquidation Event or Change of Control Event the Series B Holders are entitled
to receive the following amounts:

 

  (i) Preference on a Liquidation Event. Upon the occurrence of a Liquidation
Event, after the distribution to or payment of all preferential amounts required
to be paid to the holders of Series A Shares and any other series of Class A
Preferred Shares (or funds necessary for such payments have been set aside in
trust so as to be available for such payments), the Series B Holders are
entitled to be paid out of the assets of the Corporation available for
distribution to its shareholders (pari passu with the holders of any other
series of Class B Preferred Shares), before any payment shall be made to the
holders of Common Shares or any other class or series of shares ranking on
liquidation, dissolution or winding-up of the Corporation junior to the Series B
Shares (collectively, the “Junior Shares”), an amount per Series B Share equal
to the Issue Price plus any declared but unpaid dividends payable to Series B
Holders. If, upon such a Liquidation Event (and after the distribution to or
payment of all preferential amounts required to be paid to the holders of Series
A Shares and any other series of Class A Preferred Shares upon a Liquidation
Event (or funds necessary for such payments have been set aside in trust so as
to be available for such payments)), the assets of the Corporation available for
distribution to the Corporation’s shareholders shall be insufficient to pay the
Series B Holders the full amount to which they are entitled as set out above,
the holders of Series B Shares and any other series of Class B Preferred Shares
shall share rateably in any amount remaining available for distribution in
proportion to the respective amounts which would otherwise have been payable on
or in respect of the shares held by them if all amounts payable on or in respect
of such shares were paid in full.

 

- 49 -



--------------------------------------------------------------------------------

  (ii) Preference on a Change of Control Event. Upon the occurrence of a Change
of Control Event, after the distribution to or payment of all preferential
amounts required to be paid to the holders of Series A Shares and any other
series of Class A Preferred Shares upon a Change of Control Event (or funds
necessary for such payments have been set aside in trust so as to be available
for such payments), the Series B Holders are entitled to receive an amount of
cash, securities or other property per Series B Share, before any payment shall
be made to the holders of Junior Shares, equal to the Issue Price plus any
declared but unpaid dividends payable to Series B Holders. If upon the
occurrence of a Change of Control Event (and after the distribution to or
payment of all preferential amounts required to be paid to the holders of Series
A Shares and any other series of Class A Preferred Shares upon a Change of
Control Event (or funds necessary for such payments have been set aside in trust
so as to be available for such payments)), the cash, securities or other
property available for payment to the Corporation’s shareholders shall be
insufficient to pay the Series B Holders the full amount to which they are
entitled as set out above, the holders of Series B Shares and any class or
series of shares ranking on parity with the Series B Shares shall share rateably
in any such payment in proportion to the respective amounts which would
otherwise have been payable on or in respect of the shares held by them if all
amounts payable on or in respect of such shares were paid in full.

 

  (iii) Participation Amount. After the distribution to or payment of all
preferential amounts required to be paid to the holders of Series A Shares,
Series B Shares and any other series of Class A Preferred Shares or Class B
Preferred Shares upon a Liquidation Event or upon a Change of Control Event (or
funds necessary for such payments have been set aside in trust so as to be
available for such payments), the remaining assets of the Corporation available
for distribution, or cash, securities or other property available for payment to
its shareholders, shall be distributed or paid, as the case may be, rateably
(subject to the limitation in Section 4.1(b) and to the rights, if any, of
holders of any other class or series of shares of the Corporation to participate
in payments or distributions upon a Liquidation Event or Change of Control
Event) among the holders of all issued and outstanding: (A) Class A Preferred
Shares; (B) Class B Preferred Shares; and (C) Common Shares (with the holders of
any series of Class A Preferred Shares and Class B Preferred Shares deemed to
hold that number of shares equal to the number of Common Shares into which such
series of Class A Preferred Shares or Class B Preferred Shares, as the case may
be, are then convertible).

 

- 50 -



--------------------------------------------------------------------------------

  (b) In the event that the applicable Liquidation Event or Change of Control
Event occurs within the first two years after the Original Issuance Date, and
the Series B Holders would otherwise be entitled to receive a preferential
payment pursuant to Section 4.1(a)(i) or 4.1(a)(ii), if the amount per Series B
Share that would be payable upon the occurrence of the Liquidation Event or
Change of Control Event pursuant to Section 4.1(a)(iii) to the holders of all
issued and outstanding Common Shares (assuming the conversion of all Class A
Preferred Shares and Class B Preferred Shares in accordance with their terms
immediately prior to the occurrence of the Liquidation Event or Change of
Control Event, as the case may be) is:

 

  (i) equal to or greater than the sum of (A) two times the Issue Price, and
(B) any declared but unpaid dividends per Series B Share, then the Series B
Holders shall not be entitled to receive payment of any preferential amounts
pursuant to Section 4.1(a)(i) or 4.1(a)(ii), as the case may be, and shall only
be entitled to receive the amount payable pursuant to Section 4.1(a)(iii); or

 

  (ii) less than the sum (A) two times the Issue Price, and (B) any declared but
unpaid dividends per Series B Share, then the maximum amount per Series B Share
that the Series B Holders as such are entitled to receive pursuant to
Section 4.1(a) shall be the sum of (A) two times the Issue Price, and (B) any
declared but unpaid dividends per Series B Share.

 

  (c) In the event of any Liquidation Event or Change of Control Event:

 

  (i) the Corporation will not permit such Liquidation Event or Change of
Control Event to occur unless the transaction (or series of transactions)
provides for a payment (by dividend or other distribution by the Corporation or
otherwise) to the Series B Holders in connection therewith of their full
entitlements pursuant to Section 4.1(a) (subject to the limitation in
Section 4.1(b)); or

 

  (ii) if the Corporation cannot prevent such Liquidation Event or Change of
Control Event from occurring, the Corporation shall, subject to applicable laws,
pay to the Series B Holders (by dividend or other distribution) the full amount
of their entitlements pursuant to Section 4.1(a) (subject to the limitation in
Section 4.1(b)) or, if the Corporation cannot legally pay such amount in full,
the amount it is legally able to pay shall be paid and the balance shall
increase at the rate of 15% per annum, compounded annually until such amount is
paid, and the Corporation shall not pay any amounts or make any other
distributions (other than any payment or distribution made pro rata according to
the respective entitlements of the Series A Holders pursuant to section
4.1(c)(ii) of the Series A Share Terms and of the Series B Holders pursuant to
this clause (ii)) in respect of any other class or series of its shares until
such entitlements are fully paid.

 

- 51 -



--------------------------------------------------------------------------------

  (d) The Corporation will not permit any transaction (or series of
transactions) that would constitute, but for Section 1.1(i)(ii)(2), a “Change of
Control Event”, to occur unless the transaction (or series of transactions)
provides for a payment (by dividend or other distribution by the Corporation or
otherwise) to the Series B Holders in connection therewith of the their full
entitlements pursuant to Sections 4.1(a)(ii) and 4.1(a)(iii) (subject to the
limitation in Section 4.1(b)).

 

4.2 Distribution Other than Cash

In the case of a Liquidation Event, the Series B Holders may in any event elect
to receive any distribution or payment to which they are entitled in cash, if
any. The value of the securities or other assets for this purpose is their Fair
Market Value.

 

4.3 Notice

The Corporation shall provide notice in accordance with the provisions of
Section 8.2 to each Series B Holder, at the earliest practicable time, of the
date on which a proposed or reasonably anticipated Liquidation Event or Change
of Control Event shall take place. Such notice shall also specify the estimated
payment date, the amount to which the Series B Holders would be entitled and the
place where such payments are to be made.

ARTICLE 5

CONVERSION

 

5.1 Optional Conversion Rights

Each Series B Share is convertible, at any time and from time to time at the
option of the Series B Holder and without payment of additional consideration,
into Common Shares.

 

5.2 Automatic Conversion

The Series B Shares automatically convert into Common Shares:

 

  (a) immediately prior to, and conditional upon, the closing of a Qualified
IPO; or

 

  (b) with the affirmative vote or written consent of the Series B Majority
Holders.

 

5.3 Conversion Rate

The number of Common Shares into which each Series B Share is convertible is
equal to the quotient obtained by dividing the Issue Price (plus any declared
but unpaid dividends) by the Conversion Value, as adjusted from time to time in
accordance with Article 6.

 

5.4 Additional Common Shares on Conversion

In the event of any conversion after two years from the Original Issuance Date,
in addition to the number of Common Shares otherwise issuable to a Series B
Holder upon a conversion of Series B Shares, each Series B Holder shall also be
entitled, in respect of each Series B Share so converted, to receive an
additional number of Common Shares as is equal to the Issue Price

 

- 52 -



--------------------------------------------------------------------------------

divided by the Fair Market Value of a Common Share as of the date that the
conversion is deemed to be effected in accordance with Section 5.6.

 

5.5 Additional Common Shares on Conversion in a Non-Qualified IPO

In the event of:

 

  (a) an optional conversion pursuant to Section 5.1 in connection with a
Non-Qualified IPO; or

 

  (b) an automatic conversion pursuant to Section 5.2(b) in connection with a
Non-Qualified IPO,

that occurs within the first two years after the Original Issuance Date, in
addition to the number of Common Shares otherwise issuable to a Series B Holder
upon a conversion of Series B Shares, each Series B Holder shall also be
entitled in respect of each Series B Share so converted, to receive that number
of additional Common Shares, if any, as is determined in accordance with the
following formula:

 

      X – Y         Z     Where:   X  =   two times the Issue Price   Y  =   the
greater of: (i) the Issue Price; and (ii) the Offering Price   Z  =   the
Offering Price

For the purposes of this Section 5.5, “Offering Price” means the per share issue
price of the Common Shares issued in connection with the Non-Qualified IPO.

For the purposes of this Section 5.5 and Section 5.6(d), a conversion of Series
B Shares into Common Shares shall be deemed to be effected “in connection with a
Non-Qualified IPO” if (i) in the case of an optional conversion pursuant to
Section 5.1, such conversion was completed at the written request of the
Corporation in order to facilitate the Non-Qualified IPO, or (ii) in the case of
an automatic conversion pursuant to Section 5.2(b), the Series B Majority
Holders voting to approve or consenting to the automatic conversion agreed to
convert their Series B Shares at the written request of the Corporation in order
to facilitate the Non-Qualified IPO; provided that, the Corporation shall not
make such a written request to the Series B Holders unless the Corporation
concurrently makes a written request to the Series A Holders pursuant to the
Series A Share Terms.

 

- 53 -



--------------------------------------------------------------------------------

5.6 Effective Date and Time of Conversion

Conversion is deemed to be effected:

 

  (a) subject to Section 5.6(d), in the case of an optional conversion pursuant
to Section 5.1, immediately prior to the close of business on the Conversion
Date;

 

  (b) in the case of automatic conversion pursuant to Section 5.2(a),
immediately prior to the closing of the Qualified IPO;

 

  (c) subject to Section 5.6(d), in the case of automatic conversion pursuant to
Section 5.2(b), at the time and on the date specified by the Series B Majority
Holders;

 

  (d) in the case of an optional conversion or an automatic conversion “in
connection with a Non-Qualified IPO”, as contemplated in Section 5.5,
immediately prior to the closing of the Non-Qualified IPO; and

 

  (e) notwithstanding any delay in the delivery of certificates representing the
Common Shares into which the Series B Shares have been converted.

 

5.7 Effect of Conversion

Upon the conversion of the Series B Shares:

 

  (a) the rights of a Series B Holder as a holder of the converted Series B
Shares cease; and

 

  (b) each person in whose name any certificate for Common Shares is issuable
upon such conversion is deemed to have become the holder of record of such
Common Shares.

 

5.8 Mechanics of Optional Conversion

 

  (a) To exercise optional conversion rights under Section 5.1, a Series B
Holder must:

 

  (i) give written notice to the Corporation at its principal office or the
office of any transfer agent for the Common Shares:

 

  (A) stating that the Series B Holder elects to convert such shares; and

 

  (B) providing the name or names (with address or addresses) in which the
certificate or certificates for Common Shares issuable upon such conversion are
to be issued;

 

  (ii) surrender the certificate or certificates representing the shares being
converted to the Corporation at its principal office or the office of any
transfer agent for the Common Shares; and

 

- 54 -



--------------------------------------------------------------------------------

  (iii) where the Common Shares are to be registered in the name of a person
other than the Series B Holder, provide evidence to the Corporation of proper
assignment and transfer of the surrendered certificates to the Corporation,
including evidence of compliance with applicable Canadian and United States
securities laws and any applicable shareholders agreement.

 

  (b) As soon as reasonably practicable, but in any event within 10 days after
the Conversion Date, the Corporation will issue and deliver to the Series B
Holder a certificate or certificates in such denominations as such Series B
Holder requests for the number of full Common Shares issuable upon the
conversion of such Series B Shares, together with cash in respect of any
fractional Common Shares issuable upon such conversion.

 

5.9 Mechanics of Automatic Conversion

 

  (a) Upon the automatic conversion of any Series B Shares into Common Shares,
each Series B Holder must surrender the certificate or certificates formerly
representing that Series B Holder’s Series B Shares at the principal office of
the Corporation or the office of any transfer agent for the Common Shares.

 

  (b) Upon receipt by the Corporation of the certificate or certificates, the
Corporation will issue and deliver to such Series B Holder, promptly at the
office and in the name shown on the surrendered certificate or certificates, a
certificate or certificates for the number of Common Shares into which such
Series B Shares are converted, together with cash in respect of any fractional
Common Shares issuable upon such conversion.

 

  (c) The Corporation is not required to issue certificates evidencing the
Common Shares issuable upon conversion until certificates formerly evidencing
the converted Series B Shares are either delivered to the Corporation or its
transfer agent, or the Series B Holder notifies the Corporation or such transfer
agent that such certificates have been lost, stolen or destroyed, and executes
and delivers an agreement to indemnify the Corporation from any loss incurred by
the Corporation in connection with the loss, theft or destruction.

 

  (d)

If the Board of Directors expects, acting reasonably, that the Series B Shares
will automatically convert, the Corporation will, at least 20 days before the
date it reasonably believes will be the date of the automatic conversion, send
by prepaid priority overnight courier or deliver to each person who at the date
of mailing or delivery is a registered Series B Holder, a notice in writing of
the intention of the Corporation to automatically convert such shares. That
notice shall be sent or delivered to each Series B Holder at the last address of
that Series B Holder as it appears on the securities register of the
Corporation, or in the event the address of any such Series B Holder does not so
appear, then to the last address of that Series B Holder known to the
Corporation. Accidental failure or omission to give that notice to one or more
Series B Holder(s) will not affect the validity of such

 

- 55 -



--------------------------------------------------------------------------------

  conversion, but if that failure or omission is discovered, notice shall be
given promptly to any Series B Holder that was not given notice. That notice
will have the same force and effect as if given in due time. The notice will set
out the basis under Section 5.2 for such automatic conversion, the number of
Series B Shares held by the person to whom it is addressed which are to be
converted (if known), the number of Common Shares into which those Series B
Shares will be converted (including any Additional Common Shares), the expected
date of closing of the Qualified IPO, if applicable, and the place or places in
Canada at which Series B Holders may present and surrender the certificate or
certificates representing its Series B Shares for conversion.

 

5.10 Fractional Shares

No fractional Common Shares will be issued upon conversion of Series B Shares.
Instead of any fractional Common Shares that would otherwise be issuable upon
conversion of Series B Shares, the Corporation will pay to the Series B Holder a
cash adjustment in respect of such fraction in an amount equal to the same
fraction of the value per Common Share (as determined in good faith by the Board
of Directors) on the effective date of the conversion. For greater certainty,
all of a Series B Holder’s Series B Shares will be aggregated for purposes of
calculating any fractional Common Share resulting from a conversion.

 

5.11 Partial Conversion

If some but not all of the Series B Shares represented by a certificate or
certificates surrendered by a Series B Holder are converted, the Corporation
will execute and deliver to or on the order of the Series B Holder, at the
expense of the Corporation, a new certificate representing the number of Series
B Shares that were not converted.

ARTICLE 6

CONVERSION VALUE

 

6.1 Initial Conversion Value

The initial Conversion Value is equal to the Issue Price and remains in effect
until the Conversion Value is adjusted in accordance with the provisions of this
Article 6.

 

6.2 Adjustments for Dilution

If, following the Original Issuance Date, the Corporation issues any additional
Common Shares or Derivative Securities (other than Excluded Issuances or in
connection with an event to which Section 6.5, 6.6 or 6.7 applies) for
Consideration Per Share that is less than the Conversion Value in effect
immediately prior to such issuance, then the Conversion Value in effect
immediately prior to such issuance shall be adjusted so that, upon such
issuance, the Conversion Value shall be reduced to an amount equal to the
Consideration Per Share of such additional Common Shares or Derivative
Securities.

 

- 56 -



--------------------------------------------------------------------------------

6.3 Additional Provisions Regarding Dilution

For purposes of Section 6.2:

 

  (a) if a part or all of the consideration received by the Corporation in
connection with the issuance of additional Common Shares or Derivative
Securities consists of property other than cash, such consideration is deemed to
have a value equal to its Fair Market Value;

 

  (b) no adjustment of the Conversion Value is to be made upon the issuance of
any Derivative Securities or additional Common Shares that are issued upon the
exercise, conversion or exchange of any Derivative Securities;

 

  (c) any adjustment of the Conversion Value is to be disregarded if, and to the
extent that, all of the Derivative Securities that gave rise to such adjustment
expire or are cancelled without having been exercised or converted, so that the
Conversion Value effective immediately upon such cancellation or expiration is
equal to the Conversion Value that otherwise would have been in effect
immediately prior to the time of the issuance of the expired or cancelled
Derivative Securities, with any additional adjustments as subsequently would
have been made to that Conversion Value had the expired or cancelled Derivative
Securities not been issued;

 

  (d) if the terms of any Derivative Securities previously issued by the
Corporation are changed (whether by their terms or for any other reason) so as
to raise or lower the Consideration Per Share payable with respect to such
Derivative Securities (whether or not the issuance of such Derivative Securities
originally gave rise to an adjustment of the Conversion Value), the Conversion
Value is adjusted as of the date of such change;

 

  (e) the Consideration Per Share received by the Corporation in respect of
Derivative Securities is determined in each instance as follows:

 

  (i) the Consideration Per Share is determined as of the date of issuance of
Derivative Securities without giving effect to any possible future price
adjustments or rate adjustments that might be applicable with respect to such
Derivative Securities and that are contingent upon future events; and

 

  (ii) in the case of an adjustment to the Conversion Value to be made as a
result of a change in terms of any Derivative Securities, the Consideration Per
Share for purposes of calculating the adjustment to the Conversion Value is
determined as of the date of such change and, for greater certainty, not as of
the date of the issuance of the Derivative Securities; and

 

  (f) notwithstanding any other provisions contained in these Series B Share
provisions, but except as provided in
Sections 6.3(d) or 6.5, no adjustment to the Conversion Value is to be made in
respect of the issuance of additional Common Shares or Derivative Securities in
any case in which such adjustment would otherwise result in the Conversion Value
being greater than the Conversion Value in effect

 

- 57 -



--------------------------------------------------------------------------------

       immediately prior to the issuance of such additional Common Shares or
Derivative Securities.

 

6.4 Excluded Transactions

Notwithstanding Section 6.2, no adjustment to the Conversion Value is to be made
in connection with the following issuances (“Excluded Issuances”):

 

  (a) any Series A Shares issued on or after the Original Issuance Date;

 

  (b) any Common Shares issued or issuable upon conversion of the Series A
Shares or Series B Shares; provided that, any such conversion is effected in
accordance with the terms of such shares (including provisions for adjustment)
as such terms exist on the Original Issuance Date;

 

  (c) any Additional Common Shares;

 

  (d) any Common Shares issued to the Series A Holders in accordance with the
Series A Share Terms;

 

  (e) any Common Shares issued or issuable upon exercise of any warrants granted
to the Series A Holders in connection with such Series A Holders’ subscription
for Series A Shares;

 

  (f) any Common Shares issued pursuant to the Common Share Offering;

 

  (g) any option to purchase Common Shares or other Derivative Securities
granted under any stock option plan, stock purchase plan or other stock
compensation program of the Corporation approved by the Board of Directors
and/or Common Shares or other Derivative Securities allotted for issuance,
issued or issuable pursuant to any such plan or arrangement, or the issuance of
any Common Shares upon the exercise of any such options or other Derivative
Securities;

 

  (h) any equity securities issued pursuant to a Qualified IPO or a
Non-Qualified IPO;

 

  (i) any warrants to acquire Common Shares issued to TPC or any permitted
assignee of TPC pursuant to obligations of the Corporation to issue such
warrants (as such obligations exist on or before the Original Issuance Date or
as such obligations may be amended with the approval of the Board of Directors
after the Original Issuance Date), and any issuance of Common Shares pursuant to
the exercise of such warrants;

 

  (j) any Common Shares or Derivative Securities issued as compensation to any
agent, broker, sub-agent or sub-broker with respect to the transactions entered
into by the Corporation with Series A Holders and certain other shareholders of
the Corporation, and any Common Shares or Derivative Securities issuable upon
exercise thereof;

 

- 58 -



--------------------------------------------------------------------------------

  (k) except as contemplated in Section 6.5, any equity securities issued in
respect of subdivisions, stock dividends or capital reorganizations affecting
the share capital of the Corporation;

 

  (l) any equity securities issued to bona fide consultants or professional
advisors of the Corporation as part of the consideration for services received
by the Corporation from such consultants or professional advisors;

 

  (m) any Common Shares or Derivative Securities issued in connection with an
acquisition of assets or a business; provided that (i) the cost of such
acquisition is less than $10,000,000, (ii) any such transaction is approved by
the Board of Directors, and (iii) the maximum aggregate number of Common Shares
(including Common Shares issuable on the conversion or exercise of Derivative
Securities) that may be issued pursuant to all transactions contemplated by this
clause (m) shall not exceed 5% of the aggregate number of Common Shares issued
and outstanding on the Original Issuance Date (subject to appropriate
adjustments for stock dividends, stock splits, stock consolidations, capital
reorganizations and the like occurring after the Original Issuance Date), all
calculated on an as-if-converted to Common Shares basis; and

 

  (n) any Common Shares or Derivative Securities issued to or in connection with
any of the following (i) licensors of technology to the Corporation,
(ii) lending or leasing institutions in connection with obtaining debt
financing, or (iii) any other technology licensing, equipment leasing or other
non-equity interim financing transaction; provided that: (A) any such
transaction or transactions are approved by the Board of Directors; and (B) the
maximum aggregate number of Common Shares (including Common Shares issuable on
the conversion or exercise of Derivative Securities) that may be issued pursuant
to all transactions contemplated by this clause (n) shall not exceed 5% of the
aggregate number of Common Shares issued and outstanding on the Original
Issuance Date (subject to appropriate adjustments for stock dividends, stock
splits, stock consolidations, capital reorganizations and the like occurring
after the Original Issuance Date), all calculated on an as-if-converted to
Common Shares basis.

 

6.5 Adjustments for Stock Splits

After the Original Issuance Date, the Conversion Value shall be adjusted on the
record date in respect of each Stock Split, such that the Conversion Value is
equal to the product obtained by multiplying the Conversion Value immediately
before the Stock Split by a fraction:

 

  (a) the numerator of which is the number of Common Shares issued and
outstanding immediately before the Stock Split; and

 

  (b) the denominator of which is the number of Common Shares issued and
outstanding immediately after the Stock Split.

 

- 59 -



--------------------------------------------------------------------------------

6.6 Adjustments for Capital Reorganizations

If, following the Original Issuance Date, the Common Shares are changed into the
same or a different number of shares of any other class or series, whether by
capital reorganization, reclassification or otherwise, the Corporation will
provide each Series B Holder with the right to convert each Series B Share into
the kind and amount of shares, other securities and property receivable upon
such change that a holder of a number of Common Shares equal to the number of
Common Shares into which such Series B Share was convertible immediately prior
to the change would be entitled to receive upon such change (subject to any
necessary further adjustments after the date of such change).

 

6.7 Other Distributions

In the event the Corporation declares a distribution payable in securities
(other than securities of the Corporation), evidences of indebtedness issued by
the Corporation or other persons or assets (excluding cash dividends paid in the
ordinary course of business) then, in each such case for the purpose of this
Section 6.7, Series B Holders shall be entitled upon conversion of their Series
B Shares to a proportionate share of any such distribution as though they were
the holders of the number of Common Shares into which their Series B Shares were
convertible as of the record date fixed for the determination of the holders of
Common Shares of the Corporation entitled to receive such distribution.

 

6.8 No Impairment

The Corporation will not, by amendment of its articles or through any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed under this Article 6, but will at all times in good faith assist in
the carrying out of all the provisions of Article 5 and 6 and in the taking of
any action necessary or appropriate in order to protect the conversion rights of
the Series B Holders against impairment.

 

6.9 Reservation of Common Shares

The Corporation shall at all times reserve and keep available out of its
authorized but unissued Common Shares, solely for the purpose of effecting the
conversion of Series B Shares, such number of Common Shares as from time to time
is sufficient to effect the conversion of all outstanding Series B Shares, and
if at any time the number of authorized but unissued Common Shares is not
sufficient to effect the conversion of all of the then outstanding Series B
Shares, then the Corporation will take such corporate action as may, in the
opinion of its legal counsel, be necessary to increase its authorized but
unissued Common Shares to such number of shares as is sufficient for such
purpose.

 

- 60 -



--------------------------------------------------------------------------------

6.10 Disputes

If a dispute shall at any time arise with respect to adjustments in the
Conversion Value, such dispute shall be conclusively determined by the
Corporation’s auditors, or if they are unable or unwilling to act, by such other
firm of independent chartered accountants as may be selected by the Board of
Directors and any such determination shall be binding upon the Corporation, the
Series B Holders and all other shareholders of the Corporation. Such auditors or
accountants shall be provided access to all necessary records of the
Corporation. If any such determination is made, the Corporation shall deliver a
certificate to the Series B Holders and Series A Holders describing such
determination.

 

6.11 Certificate as to Adjustments

In each case of an adjustment or readjustment of the Conversion Value, the
Corporation will promptly furnish each Series B Holder and Series A Holder with
a certificate, prepared by the Corporation’s accountants, showing such
adjustment or readjustment, and stating in reasonable detail the facts upon
which such adjustment or readjustment is based.

 

6.12 Further Adjustment Provisions

If, at any time as a result of an adjustment made pursuant to Section 6.6, a
Series B Holder becomes entitled to receive any shares or other securities of
the Corporation other than Common Shares upon surrendering Series B Shares for
conversion, the Conversion Value in respect of such other shares or securities
(if such other shares or securities are by their terms convertible securities)
will be adjusted after that time, and will be subject to further adjustment from
time to time, in a manner and on terms as nearly equivalent as practicable to
the provisions with respect to Series B Shares contained in this Article 6, and
the remaining provisions of these Series B Share provisions will apply mutatis
mutandis to any such other shares or securities.

 

6.13 Waiver of Adjustments

Notwithstanding any other provisions of this Article 6, with the written consent
of the Corporation, the Series B Majority Holders shall be entitled, on behalf
of all Series B Holders, to waive any entitlement to an adjustment to the
Conversion Value under this Article 6. Any such waiver by the Series B Majority
Holders must be in writing and shall only be effective as to the particular
adjustment being waived. In such event, notice of such waiver shall be sent to
all Series B Holders and Series A Holders in accordance with Section 8.2.

ARTICLE 7

REDEMPTION

 

7.1 Redemption Following the Redemption Trigger Date

 

  (a) On or after the Redemption Trigger Date, the Series B Majority Holders
shall have the right to request the Corporation to redeem all of the Series B
Shares. Upon receipt of such a request, in writing, the Corporation will:

 

- 61 -



--------------------------------------------------------------------------------

  (i) deliver to each Series B Holder and Series A Holder within 30 days
following the date the written request is received by the Corporation a notice
specifying the total funds legally available to the Corporation for redemption
of all of the Series B Shares and Series A Shares outstanding at that time (the
“Available Funds”); and

 

  (ii) within 90 days, but not before the expiry of 30 days, following the date
the written request is received by the Corporation redeem from the Series B
Holders, subject to Section 7.2, all the Series B Shares (and concurrently
therewith redeem from the Series A Holders all the Series A Shares in the event
that the redemption rights of the Series A Shares have been exercised in
accordance with the Series A Share Terms) to the extent the Corporation has
Available Funds, by paying to the Series B Holders, in accordance with
Section 7.1(b), an amount (the “Series B Redemption Amount”) equal to the sum
of:

 

  (A) the number of Series B Shares outstanding multiplied by the sum of (x) the
Issue Price and (y) the per share amount of any declared but unpaid dividends on
the Series B Shares (such amount being the “Series B Preference Redemption
Amount”); and

 

  (B) the then-current Fair Market Value of the Common Shares (other than
Additional Common Shares) into which the Series B Shares are then convertible
(such amount being the “Series B Participation Redemption Amount”).

 

  (b) Subject to Section 7.2, each Series B Holder shall be paid that portion of
the Series B Redemption Amount equal to the Series B Redemption Amount Per Share
multiplied by the number of Series B Shares held by the holder.

 

7.2 Insufficient Funds and Priorities

 

  (a) If the Available Funds are insufficient to pay in full (i) in the event
that the redemption rights of the Series A Shares have been exercised in
accordance with the Series A Share Terms, the Series A Redemption Amount with
respect to the total number of Series A Shares outstanding, and (ii) the Series
B Redemption Amount with respect to the total number of Series B Shares
outstanding, then those funds that are legally available for the redemption of
the Series A Shares in accordance with the Series A Share Terms and the Series B
Shares in accordance with Section 7.1 will be used to redeem the maximum
possible number of whole shares in accordance with the following priorities:

 

  (i) If the Available Funds are insufficient to pay in full the Series A
Preference Redemption Amount, those funds will be used to redeem the maximum
possible number of whole shares rateably among the Series A Holders, and in such
case, the number of Series A Shares to be redeemed shall be the number obtained
by dividing (x) the Available Funds, by (y) the Series A Redemption Amount Per
Share.

 

- 62 -



--------------------------------------------------------------------------------

  (ii) If the Available Funds are sufficient to pay in full the Series A
Preference Redemption Amount, but are insufficient to pay in full the Aggregate
Preference Redemption Amount, those funds will be used to redeem:

 

  (A) that proportion of the total number of Series A Shares determined by
dividing (x) the Series A Preference Redemption Amount, by (y) the Series A
Redemption Amount Per Share; and

 

  (B) the maximum possible number of whole shares rateably among the Series B
Holders, and in such case, the number of Series B Shares to be redeemed shall be
the number obtained by dividing (x) the Available Funds minus the Series A
Preference Redemption Amount, by (y) the Series B Redemption Amount Per Share.

 

  (iii) If the Available Funds are sufficient to pay in full the Aggregate
Preference Redemption Amount, but are insufficient to pay in full the Aggregate
Preference Redemption Amount plus the Series A Participation Redemption Amount
and Series B Participation Redemption Amount, those funds will be used to
redeem:

 

  (A) that proportion of the total number of Series A Shares determined by
dividing (x) the Series A Preference Redemption Amount, by (y) the Series A
Redemption Amount Per Share;

 

  (B) that proportion of the total number of Series B Shares determined by
dividing (x) the Series B Preference Redemption Amount, by (y) the Series B
Redemption Amount Per Share; and

 

  (C) the maximum possible number of whole shares rateably among the Series A
Holders and Series B Holders, and in such case,

 

  (1) the number of Series A Shares to be redeemed shall be determined in
accordance with the following formula:

 

       A x B

           C

 

  (2) the number of Series B Shares to be redeemed shall be determined in
accordance with the following formula:

 

       A x D

           E

 

       Where:

 

  A =     the Available Funds minus the Aggregate Preference Redemption Amount

 

- 63 -



--------------------------------------------------------------------------------

  B =     the Series A Participation Redemption Amount divided by the Aggregate
Participation Redemption Amount

 

  C =     the Series A Redemption Amount Per Share

 

  D =     the Series B Participation Redemption Amount divided by the Aggregate
Participation Redemption Amount

 

  E =     the Series B Redemption Amount Per Share

 

  (b) Any Series A Shares not redeemed remain outstanding and remain entitled to
all rights and preferences otherwise provided in the Series A Share Terms. Any
Series B Shares not redeemed in accordance with Section 7.2(a) remain
outstanding and remain entitled to all rights and preferences otherwise provided
in these Series B Share provisions. As and when funds legally available for
redemption of Series A Shares and Series B Shares subsequently become available,
those funds will be used to redeem the maximum possible number of whole shares
rateably among the Series A Holders and Series B Holders in accordance with
clause (i), (ii) and (iii) of Section 7.2(a) above and the Series A Share Terms.
The Corporation shall not pay any amounts or make any other distributions in
respect of any other class or series of its shares until all Series B Shares and
Series A Shares are redeemed as provided above, and all redemption payments
required to be made in accordance with this Section 7.2 are fully paid to the
Series B Holders and Series A Holders respectively.

 

7.3 Redemption Upon a Partial Sale Event

 

  (a) In connection with a proposed transaction that would result in a Partial
Sale Event, the Series B Majority Holders shall have the right, prior to the
completion of the proposed transaction, to request, in writing, the Corporation
to redeem all of the Series B Shares. Upon receipt of such a request (a “Series
B Redemption Request”) the Corporation will:

 

  (i) deliver to each Series B Holder and each Series A Holder within 20 days
(or such shorter or longer period as the Corporation, the Series B Majority
Holders and the Series A Majority Holders may agree in writing) (the “Redemption
Notice Period”) following the date the Series B Redemption Request is received
by the Corporation a copy of such Series B Redemption Request and a notice
specifying whether the Corporation has sufficient funds legally available to the
Corporation for the redemption of all of the Series B Shares and (in the event
that the Corporation also receives a Series A Redemption Request prior to the
expiry of 30 days following the Redemption Notice Period) all of the Series A
Shares outstanding; and

 

- 64 -



--------------------------------------------------------------------------------

  (ii) redeem, conditional upon and contemporaneously with the completion of the
transaction resulting in the Partial Sale Event, from the Series B Holders all
the Series B Shares (and concurrently therewith redeem from the Series A Holders
all the Series A Shares in the event that the Corporation also received a Series
A Redemption Request within the period specified in clause (i) above) provided
the Corporation has funds legally available for such redemption, by paying to
the Series B Holders, in accordance with Section 7.3(b), the Series B Redemption
Amount.

 

  (b) Subject to Section 7.4, each Series B Holder shall be paid that portion of
the Series B Redemption Amount equal to the Series B Redemption Amount Per Share
multiplied by the number of Series B Shares held by the holder.

 

7.4 Insufficient Funds

If in connection with the exercise of the redemption rights pursuant to a Series
B Redemption Request the total funds legally available to the Corporation are
insufficient to pay in full (i) the Series B Redemption Amount with respect to
the total number of Series B Shares outstanding, and (ii) in the event that the
Corporation also received a Series A Redemption Request pursuant to the Series A
Share Terms, the Series A Redemption Amount with respect to the total number of
Series A Shares outstanding, then:

 

  (a) the Corporation shall not redeem any of the Series B Shares pursuant to
the Series B Redemption Request or any of the Series A Shares pursuant to the
Series A Redemption Request; and

 

  (b) the Corporation will not permit the proposed transaction that would
otherwise result in a Partial Sale Event to occur unless Series B Majority
Holders and Series A Majority Holders direct, in writing, the Corporation to
permit such a transaction.

 

7.5 Surrender of Certificates

If a redemption of Series B Shares pursuant to this Article 7 will occur, each
Series B Holder shall surrender to the Corporation the certificates representing
the Series B Shares to be redeemed by the Corporation in accordance with this
Article 7, in the manner and at the place designated by the Corporation, and
thereupon all redemption amounts to be paid for such shares shall be payable to
the order of the Person whose name appears on such certificates as the owner
thereof, and each surrendered certificate shall be cancelled and retired. If, in
the case of the exercise of redemption rights in accordance with Sections 7.1
and 7.2, less than all of the Series B Shares represented by such certificates
are redeemed, then the Corporation shall promptly issue new certificates
representing the shares not redeemed.

 

- 65 -



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

 

8.1 Notices of Record Dates

If:

 

  (a) the Corporation establishes a record date to determine the Series B
Holders who are entitled to receive any dividend or other distribution; or

 

  (b) there occurs any Stock Split or other capital reorganization of the
Corporation, any reclassification of the capital of the Corporation, any Change
of Control Event, or any Liquidation Event,

the Corporation will deliver to each Series B Holder, at least 20 days prior to
such record date or the proposed effective date of the relevant transaction, a
notice specifying:

 

  (i) the date of such record date for the purpose of such dividend or
distribution and a description of such dividend or distribution;

 

  (ii) the date on which any such reorganization, reclassification, Change of
Control Event or Liquidation Event is expected to become effective; and

 

  (iii) the time, if any, that is to be fixed as to when the holders of record
of Common Shares (or other securities) are entitled to exchange their Common
Shares (or other securities) for cash, securities or other property deliverable
upon such reorganization, reclassification, Change of Control Event or
Liquidation Event.

 

8.2 Notices

All notices, requests, payments, instructions or other documents to be given
hereunder must be in writing or given by written telecommunication, and will be
deemed to have been duly given if:

 

  (a) delivered personally (effective upon delivery);

 

  (b) mailed by certified mail, return receipt requested, postage prepaid
(effective five Business Days after dispatch) if the recipient is located in the
United States or Canada;

 

  (c) sent by a reputable, established courier service that guarantees next
Business Day delivery (effective the next Business Day) if the recipient is
located in the United States or Canada;

 

  (d) sent by air mail or by commercial express overseas air courier, with
receipt acknowledged in writing by the recipient (effective upon the date of
such acknowledgement) if the recipient is located outside the United States or
Canada;

 

- 66 -



--------------------------------------------------------------------------------

  (e) sent by fax confirmed within 24 hours through one of the foregoing methods
(effective upon receipt of the fax in complete readable form); and

addressed as follows (or to such other address as the recipient party furnishes
by notice to the sending party for these purposes): (i) if to any Series B
Holder or Series A Holder, to the last address of that Series B Holder or Series
A Holder as it appears on the securities register of the Corporation, or in the
event the address of any such Series B Holder or Series A Holder does not so
appear, then to the last address of that Series B Holder or Series A Holder
known to the Corporation; and (ii) if to the Corporation, to the address of its
principal office.

 

8.3 Negative Covenants

So long as any Series B Shares are outstanding, the Corporation will not,
without the prior written approval of one or more Series B Holders of record who
hold collectively more than 80% of the then outstanding Series B Shares:

 

  (a) designate any further series of Class A Preferred Shares or Class B
Preferred Shares;

 

  (b) issue more than 30,000,000 Series A Shares (other than additional Series A
Shares issuable in respect of any stock dividends declared by the Corporation);

 

  (c) issue more than 68,000,000 Series B Shares (other than additional Series B
Shares issuable in respect of any stock dividends declared by the Corporation);
or

 

  (d) amend the articles of the Corporation to add, change or remove any rights,
privileges, restrictions or conditions attached to the Series A Shares or the
Series B Shares or otherwise change the Series A Shares or Series B Shares.

 

8.4 Currency

All references to dollar amounts in these Series B Share provisions are to the
lawful currency of Canada.

 

8.5 Transfer Agents

The Corporation may appoint, and from time to time discharge and change, a
transfer agent for the Series B Shares or any other class of shares of the
Corporation. Upon any such appointment, discharge or change of a transfer agent,
the Corporation will send a written notice of such appointment, discharge or
change to each Series B Holder.

 

8.6 Transfer Taxes

The Corporation will pay all share transfer taxes, documentary stamp taxes and
the like that may be properly payable by the Corporation in respect of any
issuance or delivery of Series B Shares or Common Shares or other securities
issued in respect of Series B Shares in accordance with these Series B Share
provisions or certificates representing such shares or securities. The
Corporation is not required to pay any such tax that may be payable in respect
of any transfer

 

- 67 -



--------------------------------------------------------------------------------

involved in the issuance or delivery of Series B Shares or Common Shares or
other securities in a name other than that in which such shares were registered,
or in respect of any payment to any person other than the registered Series B
Holder of the shares with respect to any such shares, and is not required to
make any such issuance, delivery or payment unless and until the person
otherwise entitled to such issuance, delivery or payment has paid to the
Corporation the amount of any such tax or has established, to the satisfaction
of the Corporation, that such tax has been paid or is not payable.

 

- 68 -



--------------------------------------------------------------------------------

EXHIBIT “1” to

SERIES B SHARE PROVISIONS

DETERMINATION OF FAIR MARKET VALUE

The “Fair Market Value” of Common Shares will be determined in accordance with
the following procedures:

 

  (a) The Board of Directors, the Series B Majority Holders and the Series A
Majority Holders will in good faith attempt to agree upon the Fair Market Value
of the Common Shares that are the subject of the proposed determination under
this Exhibit “1”.

 

  (b) Fair Market Value of such Common Shares will in all cases (i) be
calculated on the assumption of an arm’s length sale at open market value on a
“going concern basis” with no minority discount applied, and (ii) take into
account any conversion rights, liquidation preferences and any other
entitlements attached to any other securities of the Corporation.

 

  (c) If the Fair Market Value has not been agreed upon between the Corporation,
the Series B Majority Holders and the Series A Majority Holders within 10
Business Days after commencing their good faith attempt to agree upon the Fair
Market Value under clause (a) above, then within five Business Days after the
end of such 10 Business Day period, the Corporation, the Series B Majority
Holders and the Series A Majority Holders shall jointly appoint a U.S. or
Canadian nationally recognized independent investment banking or business
valuation firm (the “Valuator”) to determine the Fair Market Value of such
shares which are subject of the proposed determination under this Exhibit “1”.
If the Corporation, the Series B Majority Holders and the Series A Majority
Holders cannot agree on a Valuator within such five Business Day period, any of
the Corporation, the Series B Majority Holders or the Series A Majority Holders
may thereafter apply to a court of competent jurisdiction to have the court
appoint such Valuator meeting the foregoing criteria to determine the Fair
Market Value of the subject shares. The determination by the Valuator shall be
final and binding on the Corporation, the Series B Holders and the Series A
Holders, absent manifest error.

 

  (d) The Corporation shall be responsible for all costs incurred in connection
with the independent valuation performed by the Valuator (including the costs of
any court proceeding to appoint the Valuator, if applicable).

 

  (e) The Valuator shall be instructed to deliver its determination of Fair
Market Value as at the applicable valuation date, as soon as practicable
following its appointment and in any event within 30 Business Days thereafter.

 

- 69 -



--------------------------------------------------------------------------------

  (f) In the event that the Valuator provides a range of fair market values, the
middle of such range shall be utilized for purposes of determining the Fair
Market Value of the subject shares.

 

  (g) The Corporation shall immediately provide to the Valuator such
information, including confidential information, and allow such firm to conduct
“due diligence” and make such investigations and inquiries with respect to the
affairs of the Corporation and its subsidiaries as may be required by such
Valuator in order to fulfill its mandate, provided that such firm executes a
confidentiality agreement in favour of the Corporation containing standard terms
and conditions.

 

- 70 -



--------------------------------------------------------------------------------

PREFERRED SHARES, ISSUABLE IN SERIES

 

1. Directors’ Authority to Issue One or More Series

The directors of the Corporation may, at any time and from time to time, issue
the Preferred Shares in one or more series.

 

2. Terms of Each Series

Subject to the following provisions, and subject to the filing of articles of
amendment in prescribed form and the endorsement thereon of a certificate of
amendment, in accordance with the Canada Business Corporations Act, before the
first shares of a particular series are issued, the directors of the Corporation
shall fix the number of shares in such series and shall determine, subject to
any limitations set out in the articles of the Corporation, the designation,
rights, privileges, restrictions and conditions attaching to the shares of such
series including, without limiting the generality of the foregoing, any right to
receive dividends (which may be cumulative, non-cumulative or partially
cumulative and variable or fixed), the rate or rates, amount or method or
methods of calculation of preferential dividends and whether such rate or rates,
amount or method or methods of calculation shall be subject to change or
adjustment in the future, the currency or currencies of payment, the date or
dates and place or places of payment thereof and the date or dates from which
such preferential dividends shall accrue, the rights of redemption (if any) and
the redemption price and other terms and conditions of redemption, the rights of
retraction (if any) and the prices and other terms and conditions of any rights
of retraction and whether any additional rights of retraction may be provided to
such holders in the future, the voting rights (if any) and the conversion or
exchange rights (if any) and any sinking fund, purchase fund or other provisions
attaching thereto. Before the first shares of a particular series are issued,
the directors of the Corporation may change the rights, privileges, restrictions
and conditions attaching to such unissued shares.

 

3. First Shares of Each Series

Before the issue of the first shares of a series, the board of directors of the
Corporation shall send to the Director (as defined in the Canada Business
Corporations Act) articles of amendment containing a description of such series
including the designations, rights, privileges, restrictions and conditions
determined by the directors.

 

4. Ranking of Each Series of Preferred Shares

No rights, privileges, restrictions or conditions attaching to a series of
Preferred Shares shall confer upon a series a priority over any other series of
Preferred Shares in respect of redemption, the payment of dividends, the return
of capital or the distribution of assets in the event of the liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary.

The Preferred Shares of each series shall rank on parity with the Preferred
Shares of every other series with respect to priority in redemption, the payment
of dividends, the return of capital and in the distribution of assets in the
event of the liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary.

 

- 71 -



--------------------------------------------------------------------------------

5. Priority

The Preferred Shares shall be entitled to priority as hereinafter provided over
the common shares and any other shares of any other class of the Corporation
ranking junior to the Preferred Shares with respect to the return of capital,
the distribution of assets and the payment of declared but unpaid dividends in
the event of the liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs.
The Preferred Shares shall be entitled to priority over the common shares and
any other shares of any other class of the Corporation ranking junior to the
Preferred Shares with respect to priority in the payment of any dividends.

In the event of the liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs,
the holders of the Preferred Shares of any series shall be entitled, after
payment or provision for payment of the debts and other liabilities of the
Corporation as may be required by law:

 

  (a) to receive in respect of the shares of such series, prior to any
distribution to the holders of common shares, the amount, if any, provided for
in the rights, privileges, restrictions and conditions attached to the shares of
such series; and

 

  (b) if and to the extent provided in the rights, privileges, restrictions and
conditions attached to the shares of such series, to share in the remaining
assets of the Corporation (subject to the rights, if any, of holders of any
other class or series of shares of the Corporation to first receive payment of
amounts in such event, if and to the extent provided in the rights, privileges,
restrictions and conditions attached to any such shares).

 

6. Other Preferences

The Preferred Shares of any series may also be given such other preferences, not
inconsistent with the articles of the Corporation over the common shares and any
other shares of the Corporation ranking junior to the Preferred Shares as may be
determined in the case of such series of Preferred Shares in accordance with
paragraph 2 hereof.

 

7. Conversion Right

The Preferred Shares of any series may be made convertible into or exchangeable
for common shares of the Corporation.

 

8. Redemption Right

The Preferred Shares of any series may be made redeemable, in such
circumstances, at such price and upon such other terms and conditions, and with
such priority, as may be provided in the rights, privileges, restrictions and
conditions attached to the shares of such series.

 

- 72 -



--------------------------------------------------------------------------------

9. Dividend Rights

The Corporation may at any time and from time to time declare and pay a dividend
on the Preferred Shares of any series without declaring or paying any dividend
on the common shares or any other shares of any other class of the Corporation
ranking junior to the Preferred Shares.

The rights, privileges, restrictions and conditions attached to the Preferred
Shares of any series may include the right to receive a dividend concurrently
with any dividend declared on any other class or series of shares of the
Corporation, to be calculated in the manner set forth in the rights, privileges,
restrictions and conditions attached to the shares of such series of Preferred
Shares.

 

10. Voting Rights

Except as may be otherwise provided in the articles of the Corporation or as
otherwise required by law or in accordance with any voting rights which may from
time to time be attached to any series of Preferred Shares, the holders of
Preferred Shares as a class shall not be entitled as such to receive notice of,
nor to attend or vote at any meeting of the shareholders of the Corporation.

 

11. Variation of Rights

The rights, privileges, restrictions and conditions attaching to the Preferred
Shares as a class may be added to, amended or removed at any time with such
approval as may then be required by law to be given by the holders of the
Preferred Shares as a class.

 

- 73 -



--------------------------------------------------------------------------------

SCHEDULE II

 

7. Other provisions, if any

 

  (a) The directors may appoint from time to time one or more additional
directors in accordance with the Canada Business Corporations Act with such
fixed number of directors from time to time authorized by the directors of the
Corporation.



--------------------------------------------------------------------------------

LOGO [g665422002.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

FORM 2 – INITIAL REGISTERED OFFICE ADDRESS AND FIRST BOARD OF DIRECTORS

MITEL NETWORKS CORPORATION

CORPORATION MITEL NETWORKS

 

4. Members of the board of directors

 

First and Last Name

  

Address

  

Canadian resident

(Yes/No)

Sir Terence H. Matthews

  

3 Oakeswood Lane

Kanata ON K2K 2B3

   Yes

Peter Charbonneau

  

1301 Agincourt Road

Ottawa ON K2C 2J3

   Yes

Richard McBee

  

6314 Lavendale Avenue

Dallas TX 75230 U.S.A.

   No

Benjamin Ball

  

1425 Edgewood Drive

Palo Alto CA 94301

   No

Andrew Kowal

  

75 Monterey Drive

Tiburon CA 94920 U.S.A.

   No

John McHugh

  

8055 Santini Lane

Newcastle CA 95658 U.S.A.

   No